 
Exhibit 10.1
 
 
EXECUTION COPY
 
 





AMENDED AND RESTATED SENIOR SECURED
 
CREDIT AGREEMENT
 
dated as of
 
December 28, 2007
 
among
 
BLACKROCK KELSO CAPITAL CORPORATION,
 
The LENDERS Party Hereto,
 
CITIBANK, N.A.,
 
as Administrative Agent,
 
JPMORGAN CHASE BANK, N.A.,
 
as Syndication Agent and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Documentation Agent.
 


 


 
$600,000,000
 
_________________
 


CITIGROUP GLOBAL MARKETS, INC. and
 
J.P. MORGAN SECURITIES, INC.,
 
as Joint Lead Bookrunners and Joint Lead Arrangers





 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page

 
ARTICLE I

DEFINITIONS
       
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
29
SECTION 1.03.
Terms Generally
29
SECTION 1.04.
Accounting Terms; GAAP
29
SECTION 1.05.
Currencies; Currency Equivalents.
30
       
ARTICLE II

THE CREDITS
       
SECTION 2.01.
The Commitments
31
SECTION 2.02.
Loans and Borrowings.
32
SECTION 2.03.
Requests for Borrowings.
32
SECTION 2.04.
Swingline Loans.
34
SECTION 2.05.
Letters of Credit.
36
SECTION 2.06.
Funding of Borrowings.
40
SECTION 2.07.
Interest Elections.
41
SECTION 2.08.
Termination, Reduction or Increase of the Commitments.
43
SECTION 2.09.
Repayment of Loans; Evidence of Debt.
47
SECTION 2.10.
Prepayment of Loans.
49
SECTION 2.11.
Fees.
52
SECTION 2.12.
Interest.
53
SECTION 2.13.
Alternate Rate of Interest
54
SECTION 2.14.
Increased Costs.
55
SECTION 2.15.
Break Funding Payments
56
SECTION 2.16.
Taxes.
57
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set offs.
59
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders.
61
SECTION 2.19.
Incremental Term Loans.
62
       
ARTICLE III

REPRESENTATIONS AND WARRANTIES
       
SECTION 3.01.
Organization; Powers
63
SECTION 3.02.
Authorization; Enforceability
63
SECTION 3.03.
Governmental Approvals; No Conflicts
63
SECTION 3.04.
Financial Condition; No Material Adverse Change.
64
SECTION 3.05.
Litigation.
64

 


(i)

--------------------------------------------------------------------------------




SECTION 3.06.
Compliance with Laws and Agreements
65
SECTION 3.07.
Taxes
65
SECTION 3.08.
ERISA
65
SECTION 3.09.
Disclosure
65
SECTION 3.10.
Investment Company Act; Margin Regulations.
66
SECTION 3.11.
Material Agreements and Liens.
66
SECTION 3.12.
Subsidiaries and Investments.
66
SECTION 3.13.
Properties.
67
SECTION 3.14.
Affiliate Agreements
67
       
ARTICLE IV

CONDITIONS
       
SECTION 4.01.
Restatement Effective Date
67
SECTION 4.02.
Each Credit Event
69
       
ARTICLE V

AFFIRMATIVE COVENANTS
       
SECTION 5.01.
Financial Statements and Other Information
70
SECTION 5.02.
Notices of Material Events
72
SECTION 5.03.
Existence; Conduct of Business
72
SECTION 5.04.
Payment of Obligations
72
SECTION 5.05.
Maintenance of Properties; Insurance
72
SECTION 5.06.
Books and Records; Inspection and Audit Rights.
73
SECTION 5.07.
Compliance with Laws
73
SECTION 5.08.
Certain Obligations Respecting Subsidiaries; Further Assurances.
73
SECTION 5.09.
Use of Proceeds
74
SECTION 5.10.
Status of RIC and BDC
74
SECTION 5.11.
Investment Policies
74
SECTION 5.12.
Portfolio Valuation and Diversification, Etc.
75
SECTION 5.13.
Calculation of Borrowing Base
78
       
ARTICLE VI

NEGATIVE COVENANTS
       
SECTION 6.01.
Indebtedness
82
SECTION 6.02.
Liens
83
SECTION 6.03.
Fundamental Changes
84
SECTION 6.04.
Investments
85
SECTION 6.05.
Restricted Payments
86
SECTION 6.06.
Certain Restrictions on Subsidiaries
87
SECTION 6.07.
Certain Financial Covenants.
87
SECTION 6.08.
Transactions with Affiliates
88

 


(ii)

--------------------------------------------------------------------------------





SECTION 6.09.
Lines of Business
88
SECTION 6.10.
No Further Negative Pledge
88
SECTION 6.11.
Modifications of Longer-Term Documents
88
SECTION 6.12.
Payments of Longer-Term Indebtedness
89
       
ARTICLE VII

EVENTS OF DEFAULT
               
ARTICLE VIII

THE ADMINISTRATIVE AGENT
               
ARTICLE IX

MISCELLANEOUS
       
SECTION 9.01.
Notices; Electronic Communications.
95
SECTION 9.02.
Waivers; Amendments.
98
SECTION 9.03.
Expenses; Indemnity; Damage Waiver.
100
SECTION 9.04.
Successors and Assigns.
102
SECTION 9.05.
Survival
106
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution.
107
SECTION 9.07.
Severability
107
SECTION 9.08.
Right of Setoff
107
SECTION 9.09.
Governing Law; Jurisdiction; Etc.
108
SECTION 9.10.
WAIVER OF JURY TRIAL
108
SECTION 9.11.
Judgment Currency
109
SECTION 9.12.
Headings
109
SECTION 9.13.
Treatment of Certain Information; Confidentiality.
109
SECTION 9.14.
USA PATRIOT Act
111
SECTION 9.15.
Existing Credit Agreement; Effectiveness of Amendment and Restatement; No
Novation
111





(iii)

--------------------------------------------------------------------------------






SCHEDULE I
-
Commitments
SCHEDULE II
-
Material Agreements and Liens
SCHEDULE III
-
Litigation
SCHEDULE IV
-
Investments
SCHEDULE V
-
Transactions with Affiliates
SCHEDULE VI
-
Moody’s Industry Classification Group List
     
EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B
-
Form of Guarantee and Security Agreement
EXHIBIT C
-
Form of Borrowing Base Certificate
EXHIBIT D
-
Form of Reaffirmation Agreement
EXHIBIT E
-
Portfolio Pricing Practices

 
 


(iv)

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT dated as of December 28,
2007, among BLACKROCK KELSO CAPITAL CORPORATION, the LENDERS party hereto,
CITIBANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation
Agent.
 
The Senior Secured Revolving Credit Agreement dated as of December 6, 2006,
between BlackRock Kelso Capital Corporation, the lenders party thereto,
Citibank, N.A., as administrative agent, JPMorgan Chase Bank, N.A., as
syndication agent, and Wachovia Bank, National Association, as documentation
agent (as amended by Amendment No. 1 dated as of February 8, 2007, Amendment No.
2 dated as of April 16, 2007 and Amendment No. 3 dated as of October 15, 2007,
the “Existing Credit Agreement”), is hereby amended and restated as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.
 
“Additional Revolving Lender” means each of Bear Stearns Corporate Lending Inc.
and UBS Loan Finance LLC.
 
“Additional Term Lender” has the meaning assigned to such term in Section
2.19(c).
 
“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors.
 
“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (excluding any cash
held by the Administrative Agent pursuant to Section 2.05(k) or Section
2.10(g)).
 
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period. 
 


Amended and Restated Credit Agreement


--------------------------------------------------------------------------------




“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder.
 
“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance Rate” has the meaning assigned to such term in Section 5.13.
 
“Affected Currency” has the meaning assigned to such term in Section 2.13.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by the Borrower in the ordinary
course of business.
 
“Affiliate Agreements” means collectively, (a) the Investment Management
Agreement, dated June 22, 2007, between Borrower and BlackRock Kelso Capital
Advisors, (b) the Administration Agreement, dated as of August 4, 2005, between
Borrower and BlackRock Financial Management, Inc. and (c) Directors and Officers
Liability Insurance Allocation Agreement, dated as of August 10, 2006, between
Borrower and BlackRock Kelso Capital Advisors.
 
“Agent Parties” shall have the meaning assigned to such term in Section 9.01(c).
 
“Agreed Foreign Currency” means, at any time, Euros, English Pounds Sterling,
Canadian Dollars, and, with the agreement of each Multicurrency Lender, any
other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market, (b) such Foreign Currency is
freely transferable and convertible into Dollars in the London foreign exchange
market and (c) no central bank or other governmental authorization in the
country of issue of such Foreign Currency (including, in the case of the Euro,
any authorization by the European Central Bank) is required to permit use of
such Foreign Currency by any Multicurrency Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and
 


Amended and Restated Credit Agreement

- 2 -

--------------------------------------------------------------------------------




including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, as the case may be.
 
“Applicable Dollar Revolving Percentage” means, with respect to any Dollar
Revolving Lender, the percentage of the total Dollar Revolving Commitments
represented by such Dollar Revolving Lender’s Dollar Revolving Commitment.  If
the Dollar Revolving Commitments have terminated or expired, the Applicable
Dollar Revolving Percentages shall be determined based upon the Dollar Revolving
Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Financial Statements” means, as at any date, the most-recent audited
financial statements of the Borrower delivered to the Lenders, provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing MAC”)
shall exist (regardless of when it occurred), then the “Applicable Financial
Statements” as at said date means the Applicable Financial Statements in effect
immediately prior to such delivery until such time as the Pre-existing MAC shall
no longer exist.
 
“Applicable Margin” means (a) with respect to any ABR Revolving Loan, 0.00% per
annum; (b) with respect to any Eurocurrency Revolving Loan, 0.875% per annum;
(c) with respect to any ABR Term Loan, 0.50% per annum; and (d) with respect to
any Eurocurrency Term Loan, 1.50% per annum.
 
“Applicable Multicurrency Revolving Percentage” means, with respect to any
Multicurrency Revolving Lender, the percentage of the total Multicurrency
Revolving Commitments represented by such Multicurrency Revolving Lender’s
Multicurrency Revolving Commitment.  If the Multicurrency Revolving Commitments
have terminated or expired, the Applicable Multicurrency Revolving Percentages
shall be determined based upon the Multicurrency Revolving Commitments most
recently in effect, giving effect to any assignments.
 
“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans and similar commercial extensions of credit, any other fund that
invests in bank loans and similar commercial extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Approved Third-Party Appraiser” means any Independent third-party appraisal
firm designated by the Borrower in writing to the Administrative Agent (which
designation shall be accompanied by a copy of a resolution of the Board of
Directors of the Borrower that such firm has been approved by the Borrower for
purposes of assisting the Board of Directors of the Borrower in making
valuations of portfolio assets to determine the Borrower’s compliance with the
applicable provisions of the Investment Company Act).  It is understood and
agreed that, so long as the same are Independent third-party appraisal firms
approved by the Board of Directors of the Borrower, Houlihan Lokey, Howard &
Zukin, Murray, Devine & Company and Valuation Research Corporation shall be
deemed to be Approved Third-Party Appraisers.
 


Amended and Restated Credit Agreement

- 3 -

--------------------------------------------------------------------------------




“Arranger” means each of Citigroup Global Markets, Inc., JPMorgan Securities
Inc. and Wachovia Securities, L.L.C.
 
“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the Value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of the Borrower and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of the Borrower and
its Subsidiaries.
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Assuming Lender” has the meaning assigned to such term in Section 2.08(e)(i).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Commitment Termination Date and the
date of termination of the Revolving Commitments.
 
“BlackRock Kelso Capital Advisors” means BlackRock Kelso Capital Advisors LLC, a
Delaware limited liability company.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means BlackRock Kelso Capital Corporation, a Delaware corporation.
 
“Borrowing” means (a) all Syndicated ABR Revolving Loans of the same Class made,
converted or continued on the same date, (b) all Eurocurrency Revolving Loans of
the same Class denominated in the same Currency that have the same Interest
Period, (c) a Swingline Loan, (d) all ABR Term Loans made, converted or
continued on the same date or (e) all Eurocurrency Term Loans that have the same
Interest Period.
 
“Borrowing Base” has the meaning assigned to such term in Section 5.13.
 
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit C and appropriately completed.
 
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 


Amended and Restated Credit Agreement

- 4 -

--------------------------------------------------------------------------------




“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet or statement of assets and liabilities, as applicable, of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
 
“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.
 
“Cash Collateral Account” has the meaning assigned to such term in Section
2.10(g).
 
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
 
(a)            U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;
 
(b)            investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;
 
(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof (i)
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof or under the laws of
the jurisdiction or any constituent jurisdiction thereof of any Agreed Foreign
Currency, provided that such certificates of deposit, banker’s acceptances and
time deposits are held in a securities account (as defined in the Uniform
 


Amended and Restated Credit Agreement

- 5 -

--------------------------------------------------------------------------------


 
Commercial Code) through which the Collateral Agent can perfect a security
interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s; and
 
(d)            fully collateralized repurchase agreements with a term of not
more than 30 days from the date of acquisition thereof for U.S. Government
Securities and entered into with (i) a financial institution satisfying the
criteria described in clause (c) of this definition or (ii) a bank or
broker-dealer having (or being a member of a consolidated group having) at such
date of acquisition, a credit rating of at least A-1 from S&P and at least P-1
from Moody’s,
 
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than (i) Holding or (ii) any
member of Holding as of the Effective Date who acquires such ownership
indirectly through its membership interest in Holding (in both cases only as
long as BlackRock Kelso Capital Advisors or a Permitted Manager remains the sole
manager of Holding), of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower by Persons who were neither (i)
nominated by the requisite members of the Board of Directors of the Borrower nor
(ii) appointed by a majority of the directors so nominated.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.
 
“Citibank” means Citibank, N.A.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar
 


Amended and Restated Credit Agreement

- 6 -

--------------------------------------------------------------------------------




Revolving Loans, Syndicated Multicurrency Revolving Loans, Swingline Dollar
Loans, Swingline Multicurrency Loans, Syndicated Term Loans or Incremental Term
Loans; when used in reference to any Lender, refers to whether such Lender is a
Dollar Revolving Lender, a Multicurrency Revolving Lender, Syndicated Term
Lender or a Term Lender with respect to an Incremental Term Loan; and, when used
in reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment, Multicurrency Revolving Commitment, Term Loan Commitment
or Commitment in respect of an Incremental Term Loan.  The “Class” of a Letter
of Credit refers to whether such Letter of Credit is a Dollar Letter of Credit
or a Multicurrency Letter of Credit.  For purposes of Section 9.02, the
Syndicated Term Loans and Incremental Term Loans shall be construed to be in a
single Class.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
 
“Collateral Agent” means Citibank, N.A. in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a) the Administrative Agent shall have received from each Obligor (i) either
(x) a counterpart of each of the Guarantee and Security Agreement and
Reaffirmation Agreement duly executed and delivered on behalf of such Obligor or
(y) in the case of any Person that becomes an Obligor after the Effective Date,
a supplement to the Guarantee and Security Agreement, in the form specified
therein, duly executed and delivered on behalf of such Obligor and (ii) with
respect to any Obligor that directly owns Equity Interests of a Foreign
Subsidiary, a counterpart of each Foreign Pledge Agreement that the
Administrative Agent determines, based on the advice of counsel, to be necessary
or advisable in connection with the pledge of, or the granting of security
interests in, Equity Interests of such Foreign Subsidiary, in each case duly
executed and delivered on behalf of such Obligor and such Foreign Subsidiary;
 
(b) all outstanding Equity Interests of the Borrower and each Subsidiary and all
other Equity Interests, in each case owned by or on behalf of any Obligor, shall
have been pledged pursuant to the Guarantee and Security Agreement or a Foreign
Pledge Agreement (except that the Obligors shall not be required to pledge more
than 65% of the outstanding voting Equity Interests of any Foreign Subsidiary
that is not an Obligor ) and the Administrative Agent shall have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
 
 
 


Amended and Restated Credit Agreement

- 7 -

--------------------------------------------------------------------------------




 
(c) all Indebtedness of the Borrower and each Subsidiary that is owing to any
Obligor shall be evidenced by a promissory note and shall have been pledged
 
(d) pursuant to the Guarantee and Security Agreement and the Administrative
Agent shall have received all such promissory notes, together with undated
instruments of transfer with respect thereto endorsed in blank;
 
(e) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Guarantee and Security Agreement and the Foreign Pledge Agreements and
perfect such Liens to the extent required by, and with the priority required by,
the Guarantee and Security Agreement and the Foreign Pledge Agreements, shall
have been filed, registered or recorded or delivered to the Administrative Agent
for filing, registration or recording;
 
(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent or the Required Lenders may reasonably request, and
(iii) such surveys, abstracts, appraisals, legal opinions and other documents as
the Administrative Agent or the Required Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property;
 
(g) each Obligor shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder; and
 
(h) within 30 days after the request therefor by the Administrative Agent (or
such longer period as the Administrative Agent may agree in its discretion),
deliver to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the
Obligors reasonably acceptable to the Administrative Agent as to such matters
set forth in this definition as the Administrative Agent may reasonably request.
 
“Commitments” means a Revolving Commitment, Term Loan Commitment, a Commitment
in respect of an Incremental Term Loan or any combination thereof (as the
context requires).
 
“Communications” shall have the meaning assigned to such term in Section
9.01(c).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through 
 


Amended and Restated Credit Agreement

- 8 -

--------------------------------------------------------------------------------




the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.
 
“Covered Debt Amount” means, on any date, the sum of (v) all of the Revolving
Credit Exposures of all Lenders on such date plus (w) all of the outstanding
Term Loans of all Lenders on such date plus (x) the aggregate amount of Other
Covered Indebtedness on such date minus (y) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.05(k) minus (z) the Term Loans
fully covered on such date pursuant to Section 2.10(g).
 
“Currency” means Dollars or any Foreign Currency.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule III.
 
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.
 
“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such
time.  The Dollar LC Exposure of any Lender at any time shall be its Applicable
Dollar Revolving Percentage of the total Dollar LC Exposure at such time.
 
“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Revolving Commitments.
 
“Dollar Revolving Commitment” means, with respect to each Dollar Revolving
Lender, the commitment of such Lender to make Syndicated Revolving Loans, and to
acquire participations in Letters of Credit and Swingline Loans, denominated in
Dollars hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Dollar Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.08 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Dollar Revolving Commitment is set forth on Schedule I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Dollar Revolving
Commitment, as applicable.  The aggregate amount of the Initial Lenders’ Dollar
Revolving Commitments on the Restatement Effective Date is $0.
 
 


Amended and Restated Credit Agreement

- 9 -

--------------------------------------------------------------------------------




 
 
 
“Dollar Revolving Lender” means the Persons listed on Schedule I as having
Dollar Revolving Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Dollar Revolving Commitment or to acquire Revolving Dollar Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. 
 
“Dollar Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means December 6, 2006.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
presence, management or release of Hazardous Materials or to health and safety
matters.
 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standards (within the
 


Amended and Restated Credit Agreement

- 10 -

--------------------------------------------------------------------------------




meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived; (c) the filing pursuant to Section 412 of the Code
or Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) on and after the effectiveness of the Pension
Act, a determination that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Title IV of ERISA); (f) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (g) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, in reorganization or in endangered critical status
within the meaning of Section 305 or Title IV of ERISA.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which such recipient is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.16(e), except to the extent,
other than in a case of failure to comply with Section 2.16(e), that such
Foreign Lender’s (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a).
 
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereto.
 
 
 


Amended and Restated Credit Agreement

- 11 -

--------------------------------------------------------------------------------




“Exposure Decrease Cut-Off Amount” means (a) in the case of each Original
Revolving Lender, $25,000,000 and (b) in the case of each Additional Revolving
Lender, $16,666,667.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financing Subsidiary” means a direct or indirect Subsidiary of the Borrower to
which any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which engages in no material activities other
than in connection with the purchase or financing of such assets and which is
designated by the Borrower (as provided below) as a Financing Subsidiary,
 
(a)            no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof,
 
(b)            with which no Obligor has any material contract, agreement,
arrangement or understanding other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing receivables, and
 
(c)            to which no Obligor has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results.
 
Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions.  Each
Subsidiary of a Financing Subsidiary shall be deemed to be a Financing
Subsidiary and shall comply with the foregoing requirements of this definition.
 
“Foreign Currency” means at any time any Currency other than Dollars.
 
 


Amended and Restated Credit Agreement

- 12 -

--------------------------------------------------------------------------------




 
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”. 
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
the Collateral that constitutes Equity Interests of a Foreign Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primaryobligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantee and Security Agreement” means the Guarantee and Security Agreement
dated as of the Effective Date, and in the form of Exhibit B, between the
Borrower, the Administrative Agent, each holder (or a representative or trustee
therefor) from time to time of any Secured Longer-Term Indebtedness, and the
Collateral Agent, as the same shall be modified and supplemented and in effect
from time to time.
 


Amended and Restated Credit Agreement

- 13 -

--------------------------------------------------------------------------------




“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that, pursuant to Section 5.08, is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08). 
 
“Hazardous Materials” shall mean (a) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone-depleting substances; and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
 
“Holding” means BlackRock Kelso Capital Holding LLC.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).
 
“Incremental Extension of Credit” means any Revolving Commitment Increase, any
Term Loan and any Incremental Term Loan.
 
“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.19(c).
 
“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.19(c).
 
“Incremental Term Loans” has the meaning assigned to such term in Section
2.19(a).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such


Amended and Restated Credit Agreement

- 14 -

--------------------------------------------------------------------------------




Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or any of its Subsidiaries or Affiliates (including
its investment advisor or any Affiliate thereof) as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.
 
“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders, and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.
 
“Initial Lender” means each of Citibank, JPMorgan Chase Bank, N.A., Wachovia
Bank, National Association, Merrill Lynch Capital Corporation, Bear Stearns
Corporate Lending Inc. and UBS Loan Finance LLC.
 
“Initial Lenders Maximum Exposure” has the meaning assigned to such term in
Section 2.08(e)(iii).
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid.
 
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Revolving Loan
or Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Revolving Commitment Termination Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending, in the
case of Eurocurrency Revolving Loans or Borrowings, on the Revolving Commitment
Termination Date, or, in the case of Eurocurrency Term Loans or Borrowings, on
the Term Loan Maturity Date, as specified in the applicable Borrowing Request or
Interest Election Request, provided that (i) if any Interest Period would end on
a day other than a
 


Amended and Restated Credit Agreement

- 15 -

--------------------------------------------------------------------------------




Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Revolving Borrowing denominated in a Foreign
Currency that ends on the Revolving Commitment Termination Date that is
permitted to be of less than one month’s duration as provided in this
definition) that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan,
and the date of a Borrowing comprising Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loans.
 
“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale); (b)
deposits, advances, loans or other extensions of credit made to any other Person
(including purchases of property from another Person subject to an understanding
or agreement, contingent or otherwise, to resell such property to such Person);
or (c) Hedging Agreements.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
 
“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the report of the Borrower to the SEC on Form 10-K
for the fiscal year ended December 31, 2005, including any amendments, changes,
supplements or modifications thereto, provided that any amendment, change,
supplement or modification thereto that (a) is, or could reasonably be expected
to be, material and adverse to the Lenders and (b) was effected without the
prior written consent of the Administrative Agent (with the approval of the
Required Lenders) shall be deemed excluded from the definition of “Investment
Policies” for purposes of this Agreement.
 
“Issuing Bank” means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.05(j).  In the case of any Letter of Credit to be issued in an Agreed Foreign
Currency, Citibank may designate any of its affiliates as the “Issuing Bank” for
purposes of such Letter of Credit.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure, in each case at such time.
 


Amended and Restated Credit Agreement

- 16 -

--------------------------------------------------------------------------------




“Lenders” means, collectively, the Revolving Lenders and the Term
Lenders.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Credit Agreement.
 
“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).
 
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
 
“LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, the rate appearing on Page 3750 of the Telerate
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in such currency
in the London or other applicable interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as LIBOR for deposits denominated in such Currency with a maturity
comparable to such Interest Period.  In the event that such rate is not
available as described above for any reason, then the LIBO Rate for such
Interest Period shall be the rate at which deposits in such Currency in the
amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of English Pounds Sterling, in the eurocurrency market).
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof.
 


Amended and Restated Credit Agreement

- 17 -

--------------------------------------------------------------------------------




“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement and any loans made by the Lenders to the Borrower that are outstanding
under the Existing Credit Agreement on the Restatement Effective Date (which
loans shall remain outstanding hereunder on the terms set forth herein).
 
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
 
“Mandatory Reduction Amount” is an amount equal to the lesser of (i) 100% of the
amount of the Net Proceeds received by or on behalf of the Borrower or any
Subsidiary in respect of any Mandatory Reduction Event and (ii) the Temporary
Increase Amount immediately prior to such Mandatory Reduction Event.
 
“Mandatory Reduction Event” means (a) any sale, transfer or other disposition of
any property or asset of the Borrower or any Subsidiary (other than a Financing
Subsidiary) to a Financing Subsidiary; (b) the issuance by the Borrower or any
Subsidiary of any Equity Interests, or the receipt by the Borrower or any
Subsidiary of any capital contribution, other than (i) any such issuance of
Equity Interests to, or receipt of any such capital contribution from, the
Borrower or any Subsidiary, (ii) the issuance of Borrower common stock pursuant
to a reinvestment of dividends or distributions on Borrower common stock in
accordance with the Borrower’s Amended and Restated Automatic Dividend
Investment Plan dated as of September 27, 2007 and (iii) any other issuance and
sale of Borrower common stock (at a price per share at least equal to the most
recently determined net asset value per share of common stock at the time of
such sale) to the extent not exceeding, together with all previous sales of
Borrower common stock made on or after the Prepayment Effective Date in
accordance with this clause (iii), aggregate gross sale proceeds of $5,000,000;
or (c) the incurrence by the Borrower or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.01(a), (c), (d), (e), (f) and
(h) or permitted by the Required Lenders pursuant to Section 9.02.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.
 
“Material Adverse Change” has the meaning assigned to such term in Section
3.04(b).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Borrower’s Portfolio Investments), or (b) the validity or enforceability of any
of the Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder.
 


Amended and Restated Credit Agreement

- 18 -

--------------------------------------------------------------------------------




“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements) of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $25,000,000 and (b)
obligations in respect of one or more Hedging Agreements under which the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower and
the Subsidiaries would be required to pay if such Hedging Agreement(s) were
terminated at such time would exceed $25,000,000.
 
“Moody’s” means Moody’s Investors Service, Inc.  or any successor thereto.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be satisfactory in form
and substance to the Administrative Agent.
 
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by an Obligor, and includes each other parcel of real
property and the improvements thereto owned by an Obligor with respect to which
a Mortgage is granted pursuant to Section 5.08.
 
“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The Multicurrency LC Exposure of any Revolving Lender at any time
shall be its Applicable Multicurrency Revolving Percentage of the total
Multicurrency LC Exposure at such time.
 
“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Revolving Commitments.
 
“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Lender to make Syndicated Revolving
Loans, and to acquire participations in Letters of Credit and Swingline Loans,
denominated in Dollars and in Agreed Foreign Currencies hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Multicurrency Credit Exposure hereunder, as such commitment may be (a) reduced
or increased from time to time pursuant to Section 2.08 and (b) reduced or
increased or increased from time to time pursuant to assignments by or to
such  Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Revolving Multicurrency Revolving Commitment is set forth on Schedule I, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Multicurrency Revolving Commitment, as applicable.  The aggregate amount of
the Initial Lenders’ Multicurrency Revolving Commitments on the Restatement
Effective Date is $400,000,000 plus the Temporary Increase Amount, as reduced
from time to time (subject to reduction on the Restatement Effective Date
pursuant to Section 2.08(e)(iii) in respect of the Syndicated Term Loans).
 


Amended and Restated Credit Agreement

- 19 -

--------------------------------------------------------------------------------




“Multicurrency Revolving Lender” means the Persons listed on Schedule I as
having Multicurrency Revolving Commitments and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption that provides for
it to assume a Multicurrency Revolving Commitment or to acquire Revolving
Multicurrency Credit Exposure, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
 
“Multicurrency Revolving Loan” means a Loan made pursuant to Section 2.01(b).
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“National Currency” means the currency, other than the Euro, of a Participating
Member State.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including any cash received in respect of any non cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or earn-out, but excluding any reasonable interest payments), but
only as and when received, minus (b) the sum of (i) all reasonable fees and out
of pocket expenses paid by the Borrower and the Subsidiaries to third parties
(other than Affiliates, excluding, for the avoidance of doubt, Merrill Lynch &
Co., Inc. and its Subsidiaries) in connection with such event and (ii) the
amount of all taxes paid (or reasonably estimated to be payable) by the Borrower
and the Subsidiaries in connection with such event.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(b).
 
“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.
 
“Original Revolving Lender” means each of Citibank, JPMorgan Chase Bank, N.A.,
Wachovia Bank, National Association and Merrill Lynch Capital Corporation.
 
“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness.
 
“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 90 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under
 


Amended and Restated Credit Agreement

- 20 -

--------------------------------------------------------------------------------




the Investment Company Act and the Borrower’s Investment Policies, provided that
such Indebtedness does not arise in connection with the purchase of Portfolio
Investments other than Cash Equivalents and U.S. Government Securities and (c)
Indebtedness in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as such judgments or
awards do not constitute an Event of Default under clause (l) of Article VII.
 
“Other Secured Indebtedness” means Secured Longer-Term Indebtedness.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Act” means the Pension Protection Act of 2006, as amended.
 
“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.
 
“Permitted Board-Approved Affiliate Transaction” means any transaction between
the Borrower or any of its Subsidiaries, on the one hand, and any Affiliate of
the Borrower, on the other hand (including any amendment, modification,
supplement or waiver of an Affiliate Agreement), that (a) has been approved by a
majority of the independent directors of the Board of Directors of the Borrower
and (b) has been consented to by the Administrative Agent (such consent not to
be unreasonably withheld or delayed).
 
“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or
 


Amended and Restated Credit Agreement

- 21 -

--------------------------------------------------------------------------------




statutory obligations; (e) Liens securing the performance of, or payment in
respect of, bids, insurance premiums, deductibles or co-insured amounts,
tenders, government or utility contracts (other than for the repayment of
borrowed money), surety, stay, customs and appeal bonds and other obligations of
a similar nature incurred in the ordinary course of business; (f) Liens arising
out of judgments or awards that have been in force for less than the applicable
period for taking an appeal so long as such judgments or awards do not
constitute an Event of Default under clause (l) of Article VII; (g) customary
rights of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business securing
payment of fees, indemnities and other similar obligations; (h) Liens arising
solely from precautionary filings of financing statements under the Uniform
Commercial Code of the applicable jurisdictions in respect of operating leases
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business; and (i) Liens incurred in connection with any Hedging Agreement
entered into with a Lender (or an Affiliate of a Lender) in the ordinary course
of business and not for speculative purposes.
 
“Permitted Manager” means (a) any Affiliate of BlackRock Kelso Capital Advisors
that succeeds BlackRock Kelso Capital Advisors as the sole manager of Holding in
the event that BlackRock Kelso Capital Advisors would otherwise be required
under GAAP to consolidate in its financial statements Holding and/or the
Borrower and (b) any other Person succeeding as sole manager of Holding with the
consent of the Required Lenders.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” shall have the meaning assigned to such term in Section 9.01(c).
 
“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).
 
“Portfolio Pricing Practices” means the Borrower’s written Amended and Restated
Portfolio Pricing Practices as of the Effective Date (attached hereto as Exhibit
E) together with any amendment, change, modification or supplement thereto,
provided that any amendment, change, supplement or modification thereto that (a)
is, or could
 


Amended and Restated Credit Agreement

- 22 -

--------------------------------------------------------------------------------




reasonably be expected to be, material and adverse to the Lenders and (b) was
effected without (x) the approval of a majority of the independent directors of
the Board of Directors of the Borrower and (y) the consent of the Administrative
Agent (with the approval of the Required Lenders) (such consent not to be
unreasonably withheld or delayed) shall be deemed excluded from the definition
of “Portfolio Pricing Practices” for purposes of this Agreement.
 
“Prepayment Effective Date” means the date on which Net Proceeds in respect of
any Mandatory Reduction Event are received by or on behalf of the Borrower or
any Subsidiary.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
 
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on December 31, 2007.
 
“Reaffirmation Agreement” means the Reaffirmation Agreement dated the date
hereof, substantially in the form of Exhibit D, between the Borrower and
Citibank, as Administrative Agent and Collateral Agent, as the same shall be
modified and supplemented from time to time.
 
“Register” has the meaning set forth in Section 9.04.
 
“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having outstanding Term Loans,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the aggregate outstanding amount of Term Loans, the total Revolving
Credit Exposures and unused Commitments at such time.  The Required Lenders of a
Class (which shall include the terms “Required Dollar Revolving Lenders”,
“Required Multicurrency Revolving Lenders” and “Required Syndicated Term
Lenders”) means Lenders having Term Loans, Revolving Credit Exposures and/or
unused Commitments of such Class representing more than 50% of the sum of the
total outstanding Term Loans, Revolving Credit Exposures and/or unused
Commitments of such Class at such time.
 


Amended and Restated Credit Agreement

- 23 -

--------------------------------------------------------------------------------




“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 and 4.02 are satisfied (or waived in accordance with Section 9.02).
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash,  securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.
 
“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.08(e)(i).
 
“Revolving Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).
 
“Revolving Commitment Reduction Amount” has the meaning assigned to such term in
Section 2.08(e)(iii).
 
“Revolving Commitment Termination Date” means December 6, 2010.
 
“Revolving Commitments” means, collectively, the Dollar Revolving Commitments
and the Multicurrency Revolving Commitments.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.
 
“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Revolving Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Dollar Revolving Commitments.
 
“Revolving Lenders” means, collectively, the Dollar Revolving Lenders and the
Multicurrency Revolving Lenders.
 
“Revolving Loan” means the Loans made by the Revolving Lenders to the Borrower
pursuant to Sections 2.01(a) and/or 2.01(b).
 
“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Revolving Loans, and its LC Exposure and Swingline Exposure, at such
time made or incurred under the Multicurrency Revolving Commitments.
 
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
 


Amended and Restated Credit Agreement

- 24 -

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.
 
“SEC” means the Securities and Exchange Commission.
 
“Second Currency” has the meaning assigned to such term in Section 9.11.
 
“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of the Borrower (which may be Guaranteed by
Subsidiary Guarantors) that (a) has no amortization prior to, and a final
maturity date not earlier than, six months after the Revolving Commitment
Termination Date, (b) is incurred pursuant to documentation containing other
terms (including interest, amortization, covenants and events of default) that
are no more restrictive in any material respect upon the Borrower and its
Subsidiaries than those set forth in this Agreement and (c) is not secured by
any assets of any Obligor other than pursuant to the Security Documents and the
holders of which have agreed, in a manner satisfactory to the Administrative
Agent and the Collateral Agent, to be bound by the provisions of the Security
Documents.
 
“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
the Borrower or any Subsidiary that is secured by any assets of any Obligor and
that does not constitute Secured Longer-Term Indebtedness and (b) any
Indebtedness that is designated as “Secured Shorter-Term Indebtedness” pursuant
to Section 6.11(a).
 
“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Reaffirmation Agreement, all Uniform Commercial Code financing statements
filed with respect to the security interests in personal property created
pursuant to the Guarantee and Security Agreement and all other assignments,
pledge agreements, security agreements, control agreements and other instruments
executed and delivered on or after the Effective Date by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations under and
as defined in the Guarantee and Security Agreement.
 
“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Borrower and its
Subsidiaries at such date.
 
“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation
 


Amended and Restated Credit Agreement

- 25 -

--------------------------------------------------------------------------------




creating or governing such Lien does not prohibit the inclusion of such Equity
Interest in the Collateral.
 
“Specified Currency” has the meaning assigned to such term in Section 9.11.
 
“Specified Place” has the meaning assigned to such term in Section 9.11.
 
“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectibility of the
assets sold or the creditworthiness of the associated account debtors or loan
obligors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable or loan securitizations.
 
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.
 


Amended and Restated Credit Agreement

- 26 -

--------------------------------------------------------------------------------




“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Revolving Percentage
of the total Swingline Exposure at such time incurred under the Dollar Revolving
Commitments and (ii) its Applicable Multicurrency Revolving Percentage of the
total Swingline Exposure at such time incurred under the Multicurrency Revolving
Commitments.
 
“Swingline Lender” means Citibank, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.
 
“Syndicated Term Lenders” means the Persons listed on Schedule I as having Term
Loan Commitments and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption that provides for it to assume an
outstanding Term Loan, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
 
“Syndicated Term Loan” means a Loan made pursuant to Section 2.01(c).
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Temporary Increase” means the several temporary increases, by each of the
Temporary Increase Lenders, of their respective Multicurrency Revolving
Commitments, as specified on Schedule I and as reduced from time to time in
accordance with Sections 2.08(e)(iii) and 2.08(f), taken as a whole.  The
Temporary Increase shall expire on the Temporary Increase Expiry Date.
 
“Temporary Increase Amount” means the aggregate amount of the several
Multicurrency Revolving Commitment increases under the Temporary Increase, as
reduced from time to time.  The initial Temporary Increase Amount is
$100,000,000 and any Temporary Increase Amount remaining on the Temporary
Increase Expiry Date shall be reduced to zero (0) on such Temporary Increase
Expiry Date.
 
“Temporary Increase Expiry Date” means April 14, 2008.
 
“Temporary Increase Lender” means each of Citibank, N.A., JPMorgan Chase Bank,
N.A., Wachovia Bank, National Association and Merrill Lynch Capital Corporation.
 


Amended and Restated Credit Agreement

- 27 -

--------------------------------------------------------------------------------




“Term Lenders” means, collectively, the Syndicated Term Lenders and any Lender
with an outstanding Incremental Term Loan or a Commitment to make an Incremental
Term Loan.
 
“Term Loan” means a Syndicated Term Loan or any Incremental Term Loan.
 
“Term Loan Commitment” means the commitment of each Syndicated Term Lender to
make a Syndicated Term Loan denominated in Dollars hereunder on the Restatement
Effective Date, expressed as an amount representing the maximum principal amount
of Syndicated Term Loans to be made by such Syndicated Term Lender hereunder, as
such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial
aggregate amount of the Syndicated Term Lenders’ Term Loan Commitment is
$145,000,000.
 
“Term Loan Maturity Date” means December 6, 2010.
 
“Total Exposure” has the meaning assigned to such term in Section 2.08(e)(iii).
 
“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, the other Loan Documents and the Existing Credit Agreement,
(b) the borrowing of Loans, (c) the use of the proceeds thereof and (d) the
issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.
 
“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower
(which may be Guaranteed by Subsidiary Guarantors) that (a) has no amortization
prior to, and a final maturity date not earlier than, six months after the
Revolving Commitment Termination Date, (b) is incurred pursuant to documentation
containing other terms (including interest, amortization, covenants and events
of default) and, in each case, no more restrictive in any material respect upon
the Borrower and its Subsidiaries than those set forth in this Agreement and (c)
is not secured by any assets of any Obligor.
 
“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary that is not secured by any assets of any
Obligor and that does not constitute Unsecured Longer-Term Indebtedness
(including Unsecured Longer-Term Indebtedness modified as permitted hereunder)
and (b) any Indebtedness that is designated as “Unsecured Shorter-Term
Indebtedness” pursuant to Section 6.11(a).
 


Amended and Restated Credit Agreement

- 28 -

--------------------------------------------------------------------------------




“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.
 
“Value” has the meaning assigned to such term in Section 5.13.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Dollar Revolving Loan”, “Syndicated Multicurrency Revolving Loan”), by Type
(e.g., an “ABR Loan”) or by Class and Type (e.g., a “Syndicated Multicurrency
Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Dollar Revolving Borrowing” or “Multicurrency Revolving
Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a
“Syndicated Dollar ABR Revolving Borrowing” or “Syndicated Multicurrency
Eurocurrency Revolving Borrowing”).  Loans and Borrowings may also be identified
by Currency.
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the
 


Amended and Restated Credit Agreement

- 29 -

--------------------------------------------------------------------------------




Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
SECTION 1.05.  Currencies; Currency Equivalents.
 
(a)  Currencies Generally.  At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the Effective Date.  Except as provided in Section 2.10(b) and the last sentence
of Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Revolving Commitments,
together with all other Borrowings and Letters of Credit under the Multicurrency
Revolving Commitments then outstanding or to be borrowed at the same time as
such Borrowing, would exceed the aggregate amount of the Multicurrency Revolving
Commitments, (ii) the aggregate unutilized amount of the Multicurrency Revolving
Commitments, (iii) the Revolving Credit Exposure, (iv) the Multicurrency LC
Exposure, (v) the Covered Debt Amount and (vi) the Borrowing Base or the Value
or the fair market value of any Portfolio Investment, the outstanding principal
amount of any Borrowing or Letter of Credit that is denominated in any Foreign
Currency or the Value or the fair market value of any Portfolio Investment that
is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount of the Foreign Currency of such Borrowing, Letter of
Credit or Portfolio Investment, as the case may be, determined as of the date of
such Borrowing or Letter of Credit (determined in accordance with the last
sentence of the definition of the term “Interest Period”) or the date of
valuation of such Portfolio Investment, as the case may be, provided, that the
“dollar equivalent” of the Value or the fair market value of any Portfolio
Investment that is denominated in any Foreign Currency shall be determined in
accordance with Section 5.12(b).  Wherever in this Agreement in connection with
a Borrowing or Loan an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing or Loan is denominated in a Foreign
Currency, such amount shall be the relevant Foreign Currency Equivalent of such
Dollar amount (rounded to the nearest 1,000 units of such Foreign Currency).
 
(b)  Special Provisions Relating to Euro.  Each obligation hereunder of any
party hereto that is denominated in the National Currency of a state that is not
a Participating Member State on the Effective Date shall, effective from the
date on which such state becomes a Participating Member State, be redenominated
in Euro in accordance with the legislation of the European Union applicable to
the European Monetary Union, provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in
 


Amended and Restated Credit Agreement

- 30 -

--------------------------------------------------------------------------------




Euros or in such National Currency.  If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign Currency of any
country that becomes a Participating Member State after the date on which such
currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State, provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.
 
Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date, provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.
 
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein:
 
(a) each Dollar Revolving Lender agrees to make Syndicated Revolving Loans in
Dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Dollar Credit Exposure exceeding such Lender’s Dollar Revolving Commitment, (ii)
the aggregate Revolving Dollar Credit Exposure of all of the Dollar Revolving
Lenders exceeding the aggregate Dollar Revolving Commitments or (iii) the total
Covered Debt Amount exceeding the Borrowing Base then in effect;
 
(b) each Multicurrency Revolving Lender agrees to make Syndicated Revolving
Loans in Dollars and in Agreed Foreign Currencies to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Multicurrency Credit Exposure
exceeding such Lender’s Multicurrency Revolving Commitment, (ii) the aggregate
Revolving Multicurrency Credit Exposure of all of the Multicurrency Revolving
Lenders exceeding the aggregate Multicurrency Revolving Commitments or (iii) the
total Covered Debt Amount exceeding the Borrowing Base then in effect; and
 


Amended and Restated Credit Agreement

- 31 -

--------------------------------------------------------------------------------




(c) each Syndicated Term Lender agrees to make Syndicated Term Loans in Dollars
to the Borrower on the Restatement Effective Date in an aggregate principal
amount not to exceed such Lender’s Term Loan Commitment.
 
All Loans and Letters of Credit outstanding under the Existing Credit Agreement
on the Restatement Effective Date shall remain outstanding hereunder on the
terms set forth herein.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Syndicated Revolving Loans.  Amounts repaid or prepaid in respect of Syndicated
Term Loans may not be reborrowed.
 
SECTION 2.02.  Loans and Borrowings.
 
(a)  Obligations of Lenders.  Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)  Type of Loans.  Subject to Section 2.13, each Revolving Borrowing or Term
Borrowing of a Class shall be constituted entirely of ABR Loans or of
Eurocurrency Loans of such Class denominated in a single Currency as the
Borrower may request in accordance herewith.  Each ABR Loan shall be denominated
in Dollars.  Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)  Minimum Amounts.  Each Borrowing (whether Eurocurrency, ABR or Swingline)
shall be in an aggregate amount of $1,000,000 or a larger multiple of
$1,000,000, provided that a Syndicated ABR Revolving Borrowing of a Class may be
in an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments of such Class or that is required to finance the
reimbursement of an LC Disbursement of such Class as contemplated by Section
2.05(f).  Borrowings of more than one Class, Currency and Type may be
outstanding at the same time, provided that no more than ten Eurocurrency
Borrowings may be outstanding at the same time.
 
(d)  Limitations on Interest Periods.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after, (x) in the case of Revolving
Borrowings, the Revolving Commitment Termination Date and (y) in the case of
Syndicated Term Borrowings, the Term Loan Maturity Date.
 
SECTION 2.03. Requests for Borrowings.
 


Amended and Restated Credit Agreement

- 32 -

--------------------------------------------------------------------------------




 
(a)  Notice by the Borrower.  To request a Syndicated Revolving or Term Loan
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurocurrency Revolving Borrowing denominated in
Dollars or Eurocurrency Term Loan Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing, (ii)
in the case of a Eurocurrency Revolving Borrowing denominated in a Foreign
Currency, not later than 12:00 noon, London time, three Business Days before the
date of the proposed Borrowing or (iii) in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.
 
(b)  Content of Borrowing Requests.  Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i) whether such Borrowing is to be made under the Term Loan Commitments, a
Commitment in respect of an Incremental Term Loan, the Dollar Revolving
Commitments or the Multicurrency Revolving Commitments;
 
(ii) the aggregate amount and Currency of the requested Borrowing (which shall
be Dollars, except in the case of any Multicurrency Revolving Borrowing);
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
 
(v) in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
(c)  Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.
 
(d) Failure to Elect.  If no election as to the Class of a Syndicated Revolving
Borrowing is specified, then the requested Syndicated Borrowing shall be deemed
to be under the Multicurrency Revolving Commitments.  If no election as to the
Currency of a Borrowing is specified, then the requested Revolving Borrowing
shall be denominated in Dollars.  If no election as to the Type of a Borrowing
is specified, then the requested Borrowing shall be a Eurocurrency Borrowing
having an Interest Period of
 


Amended and Restated Credit Agreement

- 33 -

--------------------------------------------------------------------------------




one month and, if an Agreed Foreign Currency has been specified, the requested
Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed Foreign
Currency and having an Interest Period of one month.  If a Eurocurrency
Borrowing is requested but no Interest Period is specified, (i) if the Currency
specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one month’s duration, and
(ii) if the Currency specified for such Borrowing is an Agreed Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
 
SECTION 2.04.  Swingline Loans.
 
(a)  Agreement to Make Swingline Loans.  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans under each
Revolving Commitment to the Borrower from time to time during the Availability
Period, in Dollars and in Agreed Foreign Currencies, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans of both Classes exceeding the
Dollar Equivalent of $25,000,000, (ii) the total Revolving Dollar Credit
Exposures exceeding the aggregate Dollar Revolving Commitments, (iii) the total
Revolving Multicurrency Credit Exposures exceeding the aggregate Multicurrency
Revolving Commitments or (iv) the total Covered Debt Amount exceeding the
Borrowing Base then in effect, provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)  Notice of Swingline Loans by the Borrower.  To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), (i) in the case of a Swingline Loan denominated in
Dollars, not later than 2:00 p.m., New York City time, on the day of such
proposed Swingline Loan and (ii) in the case of a Swingline Loan denominated in
a Foreign Currency, not later than 1:00 p.m., London time, on the day of such
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), the amount of the
requested Swingline Loan and whether such Swingline Loan is to be made under the
Dollar Revolving Commitments or the Multicurrency Revolving Commitments.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Collateral Agent (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the Issuing Bank) (x) in the case
of a Swingline Loan, denominated in Dollars, by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan and (y) in the case of a Swingline
Loan denominated in a Foreign Currency, by 3:00 p.m., London time, on the
requested date of such Swingline Loan.
 
(c) Participations by Lenders in Swingline Loans.  The Swingline Lender may by
written notice given to the Administrative Agent (i) not later than
 


Amended and Restated Credit Agreement

- 34 -

--------------------------------------------------------------------------------




10:00 a.m., New YorkCity time, on any Business Day, in the case of Swingline
Loans denominated in Dollars and (ii) not later than 1:00 p.m., London time, on
any Business Day, in the case of Swingline Loans denominated in any Foreign
Currency, require the Lenders of the applicable Class to acquire participations
on such Business Day in all or a portion of the Swingline Loans of such Class
outstanding.  Such notice to the Administrative Agent shall specify the
aggregate amount of Swingline Loans in which the applicable Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each applicable Lender, specifying in such notice
such Lender’s Applicable Dollar Revolving Percentage or Applicable Multicurrency
Revolving Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above
in this paragraph, to pay to the Administrative Agent, for account of the
Swingline Lender, such Lender’s Applicable Dollar Revolving Percentage or
Applicable Multicurrency Revolving Percentage, as the case may be, of such
Swingline Loan or Loans, provided that no Lender shall be required to purchase a
participation in a Swingline Loan pursuant to this Section 2.04(c) if (x) the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing at the time such Swingline Loan was made and (y) the Required Lenders
of the respective Class shall have so notified the Swingline Lender in writing
and shall not have subsequently determined that the circumstances giving rise to
such conditions not being satisfied no longer exist.
 
Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments of the respective
Class, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatismutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
 


Amended and Restated Credit Agreement

- 35 -

--------------------------------------------------------------------------------




 
SECTION 2.05.  Letters of Credit.
 
(a)  General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Bank to issue, at any time and from time to time during the Availability Period
and under either the Dollar Revolving Commitments or Multicurrency Revolving
Commitments, Letters of Credit denominated in Dollars or (in the case of Letters
of Credit under the Multicurrency Revolving Commitments) in any Agreed Foreign
Currency for its own account in such form as is acceptable to the Issuing Bank
in its reasonable determination.  Letters of Credit issued hereunder shall
constitute utilization of the applicable Revolving Commitments up to the
aggregate amount available to be drawn thereunder.
 
(b)  Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, whether such Letter of Credit is to be issued under the
Dollar Revolving Commitments or the Multicurrency Revolving Commitments, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
(c)  Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $25,000,000, (ii) the total
Revolving Dollar Credit Exposures shall not exceed the aggregate Dollar
Revolving Commitments, (iii) the total Revolving Multicurrency Credit Exposures
shall not exceed the aggregate Multicurrency Revolving Commitments and (iv) the
total Covered Debt Amount shall not exceed the Borrowing Base then in effect.
 
(d) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
the
 


Amended and Restated Credit Agreement

- 36 -

--------------------------------------------------------------------------------




issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after such renewal or extension, so long as such renewal
or extension occurs within three months of such then-current expiration date)
and (ii) the date that is five Business Days prior to the Revolving Commitment
Termination Date, provided, however, that any Letter of Credit with a one-year
term may, upon the request of the Borrower, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of one year or less (but not beyond the date that is five Business Days
prior to the Revolving Commitment Termination Date) unless the Issuing Bank
notifies the beneficiary thereof at least 30 days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed, provided
further, however, that a Letter of Credit cash collateralized by the Borrower
pursuant to Section 2.05(k) may expire after the Revolving Commitment
Termination Date.
 
(e)  Participations.  By the issuance of a Letter of Credit of a Class (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Bank, and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender of such Class, and each
Lender of such Class hereby acquires from the Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Dollar Revolving
Percentage or Applicable Multicurrency Revolving Percentage, as the case may be,
of the aggregate amount available to be drawn under such Letter of Credit.  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
applicable Revolving Commitments, provided that no Lender shall be required to
purchase a participation in a Letter of Credit pursuant to this Section 2.05(e)
if (x) the conditions set forth in Section 4.02 would not be satisfied in
respect of a Borrowing at the time such Letter of Credit was issued and (y) the
Required Lenders of the respective Class shall have so notified the Issuing Bank
in writing and shall not have subsequently determined that the circumstances
giving rise to such conditions not being satisfied no longer exist.
 
In consideration and in furtherance of the foregoing, each Lender of a Class
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Dollar Revolving
Percentage or Applicable Multicurrency Revolving Percentage, as the case may be,
of each LC Disbursement made by the Issuing Bank in respect of Letters of Credit
of such Class promptly upon the request of the Issuing Bank at any time from the
time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason.  Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each such payment shall
be made in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatismutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall
 


Amended and Restated Credit Agreement

- 37 -

--------------------------------------------------------------------------------




promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to the next following paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
the Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
(f)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 p.m., New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with a Syndicated ABR Revolving
Borrowing or a Swingline Loan of the respective Class in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Syndicated ABR Revolving
Borrowing or Swingline Loan.
 
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Dollar Revolving Percentage or Applicable Multicurrency Revolving
Percentage, as the case may be, thereof.
 
(g)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the Issuing Bank or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication
 


Amended and Restated Credit Agreement

- 38 -

--------------------------------------------------------------------------------




under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank,
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that:
 
(i) the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
(ii) the Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
 
(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
 
(h)  Disbursement Procedures.  The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder, provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.
 
(i)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Syndicated ABR Revolving Loans, provided
that, if the Borrower fails to reimburse such LC Disbursement within two
Business Days following the date when due pursuant to paragraph (f) of this
Section, then the provisions of Section 2.12(d) shall apply.  Interest accrued
pursuant to this paragraph shall be for account of the Issuing
 


Amended and Restated Credit Agreement

- 39 -

--------------------------------------------------------------------------------




Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (f) of this Section to reimburse the Issuing Bank
shall be for account of such Lender to the extent of such payment.
 
(j)  Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for account of the replaced Issuing Bank
pursuant to Section 2.11(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(n)  Cash Collateralization.  If the Borrower shall be required to provide cover
for LC Exposure pursuant to Section 2.09(a), Section 2.10(b), Section 2.10(c) or
the last paragraph of Article VII, the Borrower shall immediately deposit into a
segregated collateral account or accounts (herein, collectively, the “Letter of
Credit CollateralAccount”) in the name and under the dominion and control of the
Administrative Agent Cash denominated in the Currency of the Letter of Credit
under which such LC Exposure arises in an amount equal to the amount required
under Section 2.09(a), Section 2.10(b), Section 2.10(c) or the last paragraph of
Article VII, as applicable.  Such deposit shall be held by the Administrative
Agent as collateral in the first instance for the LC Exposure under this
Agreement and thereafter for the payment of the “Secured Obligations” under and
as defined in the Guarantee and Security Agreement, and for these purposes the
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Lenders in the Letter of Credit Collateral Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.
 
SECTION 2.06.  Funding of Borrowings.
 
(a)  Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request, provided that
Syndicated ABR Revolving Borrowings
 


Amended and Restated Credit Agreement

- 40 -

--------------------------------------------------------------------------------


 
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(f) shall be remitted by the Administrative Agent to the Issuing Bank.
 
(b)  Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.07.  Interest Elections.
 
(a)  Elections by the Borrower for Borrowings.  Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request.  Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section, provided, however, that (i) a Borrowing of a Class may
only be continued or converted into a Borrowing of the same Class, (ii) a
Borrowing denominated in one Currency may not be continued as, or converted to,
a Borrowing in a different Currency, (iii) no Eurocurrency Borrowing denominated
in a Foreign Currency may be continued if, after giving effect thereto, the
aggregate Revolving Multicurrency Credit Exposures would exceed the aggregate
Multicurrency Revolving Commitments, and (iv) a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency may not be converted to a Borrowing of a
different Type.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
 
(b) Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be
 


Amended and Restated Credit Agreement

- 41 -

--------------------------------------------------------------------------------


 
irrevocable and shall be confirmed promptly (but no later than the close of
business on the date of such request) by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
 
(c)  Content of Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
 
(ii) the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
 
(iii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iv) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
 
(v) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
 
(d)  Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
 
(e)  Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing no outstanding Eurocurrency Borrowing may have an Interest
Period of more than one month’s duration.
 


Amended and Restated Credit Agreement

- 42 -

--------------------------------------------------------------------------------




SECTION 2.08.  Termination, Reduction or Increase of the Commitments.
 
(a)  Scheduled Termination.  Unless previously terminated, (i) the Revolving
Commitments of each Class shall terminate on the Revolving Commitment
Termination Date and (ii) the Term Loan Commitments shall terminate at 5:00
p.m., New York City time, on the Restatement Effective Date.
 
(b)  Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class, provided
that (i) each reduction of the Commitments of a Class shall be in an amount that
is $5,000,000 or a larger multiple of $5,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments of either Class
if, after giving effect to any concurrent prepayment of the Syndicated Revolving
Loans of such Class in accordance with Section 2.10, the total Revolving Credit
Exposures of such Class would exceed the total Revolving Commitments of such
Class.
 
(c)  Notice of Voluntary Termination or Reduction.  The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable, provided that a notice of termination of the Commitments of a
Class delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
 
(d)  Effect of Termination or Reduction.  Any termination or reduction of the
Commitments of a Class shall be permanent.  Except to the extent as otherwise
provided herein, each reduction of the Commitments of a Class shall be made
ratably among the Lenders of such Class in accordance with their respective
Commitments.
 
(e)  Increase of the Revolving Commitments and Commitments Reduction Feature.
 
(i)  Requests for Increase by Borrower.  The Borrower may, at any time, propose
that the Revolving Commitments hereunder of a Class be increased (each such
proposed increase being a “Revolving Commitment Increase”) by notice to the
Administrative Agent, specifying each existing Revolving Lender (each an
“Increasing Lender”) and/or each additional lender (each an “Assuming Lender”)
that shall have agreed to an additional Revolving Commitment and the date on
which such increase is to be effective (the “Revolving Commitment Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and at least 30 days prior to the Revolving Commitment
Termination Date, provided that:
 


Amended and Restated Credit Agreement

- 43 -

--------------------------------------------------------------------------------




 
(A) the minimum amount of the Revolving Commitment of any Assuming Lender, and
the minimum amount of the increase of the Revolving Commitment of any Increasing
Lender, as part of such Revolving Commitment Increase shall be $25,000,000 or a
larger multiple of $5,000,000 in excess thereof;
 
(B) immediately after giving effect to such Revolving Commitment Increase, the
total Revolving Commitments of all of the Revolving Lenders hereunder shall not
exceed $1,000,000,000;
 
(C) each Assuming Lender shall be consented to by the Administrative Agent and
the Issuing Bank (each such consent not to be unreasonably withheld or delayed);
 
(D) no Default shall have occurred and be continuing on such Revolving
Commitment Increase Date or shall result from the proposed Revolving Commitment
Increase; and
 
(E) the representations and warranties contained in this Agreement shall be true
and correct on and as of the Revolving Commitment Increase Date as if made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
 
(ii)  Effectiveness of Revolving Commitment Increase by Borrower.  Each Assuming
Lender, if any, shall become a Revolving Lender hereunder as of such Revolving
Commitment Increase Date and the Revolving Commitment of the respective Class of
any Increasing Lender and such Assuming Lender shall be increased as of such
Revolving Commitment Increase Date, provided that:
 
(x)            the Administrative Agent shall have received on or prior to 12:00
noon, New York City time, on such Revolving Commitment Increase Date (or on or
prior to a time on an earlier date specified by the Administrative Agent) a
certificate of a duly authorized officer of the Borrower stating that each of
the applicable conditions to such Revolving Commitment Increase set forth in the
foregoing paragraph (i) has been satisfied; and
 
(y)            each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 12:00 noon, New York City time, on such
Revolving Commitment Increase Date (or on or prior to a time on an earlier date
specified by the Administrative Agent), an agreement, in form and substance
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Revolving Commitment Increase Date,
undertake a Revolving Commitment or an increase of Revolving Commitment in each
 


Amended and Restated Credit Agreement

- 44 -

--------------------------------------------------------------------------------




                         case of the respective Class, duly executed by such
Assuming Lender and the Borrower and acknowledged by the Administrative Agent.
 
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Revolving Commitment Increase Date by facsimile
transmission or electronic messaging system.
 
(iii)  Reduction of Temporary Increase and Initial Lender Commitments.  From and
after the time at which the sum of (x) the total Revolving Commitments and (y)
the aggregate principal amount of Term Loans outstanding (such sum, the “Total
Exposure”) would exceed $600,000,000 (the “Initial Lenders Maximum Exposure”) in
the absence of this Section 2.08(e)(iii), and notwithstanding anything to the
contrary in Section 2.17(c) and Section 2.08(d), (a) 100% of any Incremental
Extension of Credit in excess of the Initial Lenders Maximum Exposure shall
ratably reduce the Revolving Commitment of each Temporary Increase Lender under
the Temporary Increase (but solely in respect of such portion of the Revolving
Commitment of each Temporary Increase Lender comprised of the Temporary Increase
Amount) until the earlier of the time that each such Revolving Commitment shall
have been reduced to zero or expired and (b) thereafter, 50% of any Incremental
Extension of Credit shall ratably reduce the total Revolving Commitments of each
Initial Lender, provided that no reduction of an Initial Lender’s Revolving
Commitments pursuant to this clause (b) shall be made (w) with respect to the
Revolving Commitments of any Initial Lender who participates in a Revolving
Commitment Increase giving rise to the application of clause (b), (x) to the
extent such reduction would, together with all other reductions of such Initial
Lender’s Revolving Commitments pursuant to clause (b), exceed such Initial
Lender’s respective Exposure Decrease Cut-Off Amount, (y) to the extent the
amount of such reduction exceeds the Revolving Commitments of each Initial
Lender at such time or (z) if any prior reduction of such Initial Lender’s
Revolving Commitments pursuant to clause (b) has, at the time of that reduction,
reduced such Initial Lender’s Revolving Commitments to zero.  Any decrease of a
Temporary Increase Lender’s Revolving Commitments or an Initial Lender’s
Commitments pursuant to this paragraph (iii) shall take effect on the date of
the Incremental Extension of Credit giving rise to such reduction of such
Lender’s Revolving Commitments under the Temporary Increase and/or Revolving
Commitments, as the case may be.  Any decrease of a Temporary Increase Lender’s
Revolving Commitment under the Temporary Increase or Initial Lender’s Revolving
Commitments pursuant to this paragraph (iii) shall be effected by way of an
adjustment of Borrowings in accordance with paragraph (v) below.
 
(iv)  Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
 


Amended and Restated Credit Agreement

- 45 -

--------------------------------------------------------------------------------




such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.
 
(vii)  Adjustments of Revolving Borrowings upon Effectiveness of Increase.  On
the Revolving Commitment Increase Date (or the date of an Incremental Extension
of Credit for which a reduction is applied to the Revolving Commitment of a
Temporary Increase Lender or an Initial Lender pursuant to paragraph (iii)
above), the Borrower shall (A) prepay the outstanding Revolving Loans (if any)
of the affected Class in full, (B) simultaneously borrow new Revolving Loans of
such Class hereunder in an amount equal to such prepayment, provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any existing Revolving Lender shall be effected by book entry to the extent that
any portion of the amount prepaid to such Revolving Lender will be subsequently
borrowed from such Revolving Lender and (y) the existing Revolving Lenders, the
Increasing Lenders (if any) and the Assuming Lenders (if any) shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Revolving Loans of such Class
are held ratably by the Lenders of such Class in accordance with the respective
Revolving Commitments of such Class of such Lenders (after giving effect to such
Revolving Commitment Increase or such reduction of Revolving Commitments
pursuant to paragraph (iii) above) and (C) pay to the Lenders of such Class the
amounts, if any, payable under Section 2.15 as a result of any such
prepayment.  Concurrently therewith, the Lenders of such Class shall be deemed
to have adjusted their participation interests in any outstanding Letters of
Credit and outstanding Swingline Loans of such Class so that such interests are
held ratably in accordance with their Revolving Commitments of such Class as so
increased (or, with respect to any reduction pursuant to paragraph (iii) above,
decreased).
 
(f)  Mandatory Reduction of Temporary Increase Amount.  (ii) In the event and on
each occasion that any Net Proceeds are received by or on behalf of the Borrower
or any Subsidiary in respect of any Mandatory Reduction Event (except to the
extent, and only to the extent, that the receipt of proceeds from the Borrower’s
initial public offering of 10,000,000 shares of common stock as described in the
Final Prospectus filed with the SEC pursuant to Rule 497 under the Securities
Act on June 27, 2007 would have required, or resulted in, (A) a reduction of the
Revolving Commitment of any Temporary Increase Lender and/or (B) a mandatory
prepayment of any Revolving Loans hereunder), an amount equal to the Mandatory
Reduction Amount shall ratably reduce the respective Revolving Commitment of
each Temporary Increase Lender under the Temporary Increase.
 
(i) Such reduction shall take effect on the Prepayment Effective Date applicable
to such Mandatory Reduction Event.
 
(ii) On each Prepayment Effective Date, the Borrower shall (A) prepay, in full,
the Revolving Loans (if any) outstanding under any Class of Revolving
Commitments under the Credit Agreement that is affected by a Revolving
 


Amended and Restated Credit Agreement

- 46 -

--------------------------------------------------------------------------------




Commitment reduction under this Section 2.08(f), (B) simultaneously borrow new
Revolving Loans of such Class under the Credit Agreement in an amount equal to
the lesser of (1) such prepayment and (2) the total of all Multicurrency
Revolving Commitments (after giving effect to the Revolving Commitment reduction
under this Section 2.08(f)), provided that with respect to subclauses (A) and
(B), (x) the prepayment to, and borrowing from, any Lender shall be effected by
book entry to the extent that any portion of the amount prepaid to such Lender
will be subsequently borrowed from such Lender and (y) the applicable Lenders
shall make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Revolving Loans
of such Class are held ratably by the Lenders of such Class in accordance with
the respective Revolving Commitments of such Class of such Lenders (after giving
effect to the Revolving Commitment reduction under this Section 2.08(f)) and (C)
pay to the Lenders of such Class the amounts, if any, payable under Section 2.15
as a result of any such prepayment.  Concurrently therewith, the Lenders of such
Class shall be deemed to have adjusted their participation interests in any
outstanding Letters of Credit and Swingline Loans of such Class so that such
interests are held ratably in accordance with their Revolving Commitments of
such Class (after giving effect to the Revolving Commitment reduction under this
Section 2.08(f)).
 
SECTION 2.09.  Repayment of Loans; Evidence of Debt.
 
(a)  Repayment.  The Borrower hereby unconditionally promises to pay the Loans
as follows:
 
(i) to the Administrative Agent for account of the Revolving Lenders of either
Class the outstanding principal amount of the Syndicated Revolving Loans of such
Class on the Revolving Commitment Termination Date;
 
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan of either Class denominated in Dollars, on the earlier of the Revolving
Commitment Termination Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least ten Business
Days after such Swingline Loan is made, provided that on each date that a
Syndicated Borrowing of such Class is made, the Borrower shall repay all
Swingline Loans of such Class then outstanding;
 
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan of the applicable Class denominated in a Foreign Currency, on the earlier
of the Revolving Commitment Termination Date and the fifth Business Day after
such Swingline Loan is made; and
 
(iv) to the Administrative Agent for account of the Syndicated Term Lenders the
outstanding principal amount of the Syndicated Term Loans on the Term Loan
Maturity Date.
 


Amended and Restated Credit Agreement

- 47 -

--------------------------------------------------------------------------------




In addition, on the Revolving Commitment Termination Date, the Borrower shall
deposit into the Letter of Credit Collateral Account Cash in an amount equal to
102% of the undrawn face amount of all Letters of Credit outstanding on the
close of business on the Revolving Commitment Termination Date, such deposit to
be held by the Administrative Agent as collateral security for the LC Exposure
under this Agreement in respect of the undrawn portion of such Letters of
Credit.
 
(b)  Manner of Payment.  Prior to any repayment or prepayment of any Borrowings
of any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
such Class to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 12:00 noon, New York
City time, three Business Days before the scheduled date of such repayment,
provided that each repayment of Borrowings of a Class shall be applied to repay
any outstanding ABR Borrowings of such Class before any other Borrowings of such
Class.  If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).  Each payment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing.
 
(c)  Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.
 
(d)  Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.
 
(e)  Effect of Entries.  The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be primafacie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein,
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
 
(f)  Promissory Notes.  Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such
 


Amended and Restated Credit Agreement

- 48 -

--------------------------------------------------------------------------------




promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
 
SECTION 2.10.  Prepayment of Loans.
 
(a)  Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section, provided that any prepayment of Term Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof.
 
(b)  Mandatory Prepayments due to Changes in Exchange Rates.
 
(ii)  Determination of Amount Outstanding.  On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure.  For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received.  Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Revolving Lenders and the Borrower thereof.
 
(iii)  Prepayment.  If, on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure exceeds 105% of the aggregate amount of
the Multicurrency Revolving Commitments as then in effect, the Borrower shall,
if requested by the Required Multicurrency Revolving Lenders (through the
Administrative Agent), prepay the Syndicated Multicurrency Revolving Loans and
Swingline Multicurrency Loans (and/or provide cover for Multicurrency LC
Exposure as specified in Section 2.05(k)) within 15 Business Days following the
Borrower’s receipt of such request in such amounts as shall be necessary so that
after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Revolving Commitments.
 
                         For purposes hereof, “Currency Valuation Notice” means
a notice given by the Required Multicurrency Revolving Lenders to the
Administrative Agent stating that such notice is a “Currency Valuation Notice”
and requesting that the Administrative Agent determine the aggregate Revolving
Multicurrency Credit Exposure.  The Administrative Agent shall not be required
to make more than one valuation determination pursuant to Currency Valuation
Notices within any rolling one-month period.
 


Amended and Restated Credit Agreement

- 49 -

--------------------------------------------------------------------------------




                         Any prepayment pursuant to this paragraph shall be
applied, first, to Swingline Multicurrency Revolving Loans outstanding, second,
to Syndicated Multicurrency Revolving Loans outstanding and third, as cover for
Multicurrency LC Exposure.
 
(c)  Mandatory Prepayments or Cover due to Borrowing Base Deficiency.  In the
event that at any time any Borrowing Base Deficiency shall exist, the Borrower
shall (i) prepay Term Loans (or in the Borrower’s sole discretion, provide cover
for Term Loans as contemplated by Section 2.10(g)) and Revolving Loans (and
provide cover for Letters of Credit as contemplated by Section 2.05(k)) pro rata
in accordance with the Revolving Credit Exposure’s and the Term Loans’
respective ratable share of the unpaid principal amount of Term Loans and
Revolving Credit Exposure at such time or (ii) or reduce Other Covered
Indebtedness in such amounts as shall be necessary so that such Borrowing Base
Deficiency is immediately cured, provided that (x) the aggregate amount of such
prepayment or cover of Term Loans and prepayment of Revolving Loans (and cover
for Letters of Credit) shall be at least equal to the Revolving Credit
Exposure’s and the Term Loans’ ratable share of the aggregate prepayment, cover
and reduction of Other Covered Indebtedness and (y) if, within five Business
Days after delivery of a Borrowing Base Certificate demonstrating such Borrowing
Base Deficiency (and/or at such other times as the Borrower has knowledge of
such Borrowing Base Deficiency), the Borrower shall present the Administrative
Agent a plan reasonably feasible in the opinion of the Administrative Agent to
enable such Borrowing Base Deficiency to be cured within 30 Business Days (which
30-Business Day period shall include the five Business Days permitted for
delivery of such plan), then such prepayment or reduction shall not be required
to be effected immediately but may be effected in accordance with such plan
(with such modifications as the Borrower may reasonably determine and as are
reasonably acceptable to the Administrative Agent), so long as such Borrowing
Base Deficiency is cured within such 30-Business Day period.
 
(d)  Mandatory Prepayments due to Non-Approved Change in Investment
Policies.  In the event that at any time the Borrower or any of its Subsidiaries
shall amend, change, supplement or otherwise modify the Investment Policies in a
manner that is, or that could reasonably be expected to be, material and adverse
to the Lenders (and, for the avoidance of doubt, without the Borrower or such
Subsidiary having obtained the consent referred to in clause (b) of the proviso
to the definition of Investment Policies), the Borrower shall prepay the Loans
then outstanding in full, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, provided that no
prepayment shall be required to the extent such amendment, change, supplement or
modification is mandated by provisions of the Investment Company Act applicable
to the Borrower and its Subsidiaries.
 
(e)  Notices, Etc.  The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time (or, in the case of a Borrowing denominated in a Foreign Currency, 12:00
noon, London time), three Business Days before the date of prepayment, (ii) in
the case of prepayment of a ABR


Amended and Restated Credit Agreement

- 50 -

--------------------------------------------------------------------------------




Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment,in the case of prepayment of a Swingline Loan denominated in Dollars,
not later than 12:00 noon, New York City time, on the date of prepayment or (iv)
in the case of a prepayment of a Swingline Loan denominated in a Foreign
Currency, not later than 1:00 p.m., London time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment, provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments of a Class as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing of a Class shall be
applied ratably to the Loans of such Class included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12 and shall be made in the manner specified in Section
2.09(b).
 
(g)  Mandatory Prepayment on the Temporary Increase Expiry Date.  If on the
Temporary Increase Expiry Date the Temporary Increase Amount has not been
reduced to zero (0) in accordance with Sections 2.08(e)(iii) and 2.08(f), the
Borrower shall on such date (i) prepay, in full, the Revolving Loans (if any)
outstanding under any Class of Revolving Commitments under the Credit Agreement,
(ii) simultaneously borrow new Revolving Loans of such Class under the Credit
Agreement in an amount equal to the lesser of (A) such prepayment and (B) the
total of all Multicurrency Revolving Commitments in effect immediately after the
expiration of the Temporary Increase (and, for the avoidance of doubt,
immediately following such reborrowing, no Lender’s Revolving Credit Exposure
shall exceed such Lender’s aggregate Dollar Revolving Commitments and
Multicurrency Revolving Commitments at such time), provided that with respect to
subclauses (i) and (ii), (X) the prepayment to, and borrowing from, any Lender
shall be effected by book entry to the extent that any portion of the amount
prepaid to such Lender will be subsequently borrowed from such Lender and (Y)
the Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Revolving Loans of such Class are held ratably by the Revolving Lenders of
such Class in accordance with the respective Revolving Commitments of such Class
of such Lenders (after giving effect to the expiration of the Temporary
Increase) and (iii) pay to the Lenders of such Class the amounts, if any,
payable under Section 2.15 as a result of any such prepayment.  Concurrently
therewith, the Lenders of such Class shall be deemed to have adjusted their
participation interests in any outstanding Letters of Credit of such Class so
that such interests are held ratably in accordance with their Revolving
Commitments of such Class (after giving effect to the expiration of the
Temporary Increase).
 
 


Amended and Restated Credit Agreement

- 51 -

--------------------------------------------------------------------------------




(g) If the Borrower shall provide cover for Term Loans pursuant to Section
2.10(c), the Borrower shall immediately deposit into a segregated collateral
account or accounts (herein, collectively, the “Cash Collateral Account”) in the
name and under the dominion and control of the Administrative Agent Cash in an
amount equal to the amount required under Section 2.10(c).  Such deposit shall
be held by the Administrative Agent as collateral in the first instance for the
Term Loans under this Agreement and thereafter for the payment of the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in the Cash Collateral
Account and in any financial assets (as defined in the Uniform Commercial Code)
or other property held therein.
 
SECTION 2.11.  Fees.
 
(a)  Commitment Fee.  The Borrower agrees to pay to the Administrative Agent for
account of each Revolving Lender a commitment fee, which shall accrue at a rate
per annum equal to 0.175% on the average daily unused amount of the Dollar
Revolving Commitment and Multicurrency Revolving Commitment, as applicable, of
such Revolving Lender during the period from and including the Effective Date to
but excluding the earlier of the date such Revolving Commitment terminates and
the Revolving Commitment Termination Date.  Accrued commitment fees shall be
payable within one Business Day after each Quarterly Date and on the earlier of
the date the Revolving Commitments of the respective Class terminate and the
Revolving Commitment Termination Date, commencing on the first such date to
occur after the Effective Date.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  For purposes of
computing commitment fees, the Revolving Commitment of any Class of a Lender
shall be deemed to be used to the extent of the outstanding Syndicated Revolving
Loans and LC Exposure of such Class of such Lender (and the Swingline Exposure
of such Class of such Lender shall be disregarded for such purpose).
 
(b)  Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for account of each Revolving Lender a participation fee
with respect to its participations in Letters of Credit of each Class of
Revolving Commitments, which shall accrue at a rate per annum equal to the
Applicable Margin applicable to interest on Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure of such Class (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment of such Class terminates and the date
on which such Lender ceases to have any LC Exposure of such Class, and (ii) to
the Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment,
 


Amended and Restated Credit Agreement

- 52 -

--------------------------------------------------------------------------------




renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date, provided that all such fees with respect to the Letters of Credit of a
Class shall be payable on the date on which the Revolving Commitments of such
Class terminate and any such fees accruing after the date on which such
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(c)  Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
 
(d)  Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances absent
obvious error.
 
SECTION 2.12.  Interest.
 
(a)  ABR Loans.  The Loans constituting each ABR Borrowing (including each
Swingline Loan denominated in Dollars) shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin, provided that in
the case of Swingline Loans such interest rate shall be reduced by 0.175% per
annum (such amount being the commitment fee rate payable pursuant to Section
2.11(a)).
 
(b)  Eurocurrency Loans.  The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.
 
(c)  Foreign Currency Swingline Loans.  Swingline Loans denominated in Foreign
Currencies shall bear interest at a rate per annum agreed between the Borrower
and the Swingline Lender at the time the respective Swingline Loans are made
(which rate shall be calculated net of 0.175% per annum (such amount being the
commitment fee rate payable pursuant to Section 2.11(a))), provided that if any
such Loan shall continue outstanding for more than five Business Days, such Loan
shall be deemed automatically converted into a Eurocurrency Loan held solely by
the Swingline Lender with consecutive Interest Periods of one-month’s duration.
 
(d)  Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before
 


Amended and Restated Credit Agreement

- 53 -

--------------------------------------------------------------------------------




judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
 
(e)  Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and, in the case of Syndicated Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Syndicated ABR Revolving Loan prior to the Revolving Commitment Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing denominated in Dollars prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.
 
(f)  Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for the Affected Currency for such Interest
Period; or
 
(b) the Administrative Agent is advised by the Required Lenders of such Class
that the Adjusted LIBO Rate for the Affected Currency for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective and,


Amended and Restated Credit Agreement

- 54 -

--------------------------------------------------------------------------------




if the Affected Currency is Dollars, such Borrowing (unless prepaid) shall be
continued as, or converted to, an ABR Borrowing, (ii) if the Affected Currency
is Dollars and any Borrowing Request requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if the Affected Currency is a Foreign Currency, any Borrowing Request that
requests a Eurocurrency Borrowing denominated in the Affected Currency shall be
ineffective.
 
SECTION 2.14.  Increased Costs.
 
(a)  Increased Costs Generally.  If any Change in Law shall:
 
            (i) impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
            (ii) impose on any Lender or the Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b)  Capital Requirements.  If any Lender or the Issuing Bank determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in
Swingline Loans and Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), by an amount
deemed to be material by such Lender or Issuing Bank, then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
 
 
 


Amended and Restated Credit Agreement

- 55 -

--------------------------------------------------------------------------------




(c) Certificates from Lenders.  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor, providedfurther that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
 
SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.10(e) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding in any event, loss of anticipated
profits).  In the case of a Eurocurrency Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of:
 
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over
 
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an


Amended and Restated Credit Agreement

- 56 -

--------------------------------------------------------------------------------




affiliate of such Lender) for deposits denominated in such Currency from other
banks in the eurocurrency market at the commencement of such period.Payment
under this Section shall be made upon request of a Lender delivered not later
than five Business Days following the payment, conversion, or failure to borrow,
convert, continue or prepay that gives rise to a claim under this Section
accompanied by a certificate of such Lender setting forth the amount or amounts
that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
SECTION 2.16.  Taxes.
 
(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
(b)  Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for, and within 10
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
 
(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the

Amended and Restated Credit Agreement

- 57 -

--------------------------------------------------------------------------------


 
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)  Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law, if requested by the
Borrower or the Administrative Agent, as will permit such payments to be made
without withholding or at a reduced rate of withholding.
 
In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.
 
In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time.
 
(f)  Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
an Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of the Administrative Agent, any Lender or an Issuing Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, any Lender or an Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or an Issuing Bank in the event the
Administrative Agent, any Lender or an Issuing Bank is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or an Issuing Bank to make
available its tax returns or its books or records (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
 



Amended and Restated Credit Agreement

- 58 -

--------------------------------------------------------------------------------




 
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise)
 
(b) or under any other Loan Document (except to the extent otherwise provided
therein) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to the Issuing Bank or the Swingline Lender as expressly provided
herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03, which shall
be made directly to the Persons entitled thereto.  The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
 
All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of, and interest
on, any Loan denominated in any Foreign Currency or payments relating to any
such Loan required under Section 2.15, which are payable in such Foreign
Currency) or under any other Loan Document (except to the extent otherwise
provided therein) are payable in Dollars.  Notwithstanding the foregoing, if the
Borrower shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such interest shall be payable on demand.
 
(b)  Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts


Amended and Restated Credit Agreement

- 59 -

--------------------------------------------------------------------------------


 
of interest and fees of such Class then due to such parties, and (ii) second, to
pay principal and unreimbursed LC Disbursements of such Class then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements of such Class then due to
such parties.
 
(c)  Pro Rata Treatment.  Except to the extent otherwise provided herein: (i)
each Borrowing of a Class shall be made from the Lenders of such Class, each
payment of commitment fee under Section 2.11 shall be made for account of the
Lenders of the applicable Class, and each termination or reduction of the amount
of the Commitments of a Class under Section 2.08 shall be applied to the
respective Commitments of the Lenders of such Class, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Borrowing of a
Class shall be allocated pro rata among the Lenders of such Class according to
the amounts of their respective Commitments of such Class (in the case of the
making of Loans) or their respective Loans of such Class that are to be included
in such Borrowing (in the case of conversions and continuations of Loans); (iii)
each payment or prepayment of principal of Loans of a Class by the Borrower
shall be made for account of the Lenders of such Class pro rata in accordance
with the respective unpaid principal amounts of the Loans of such Class held by
them; and (iv) each payment of interest on Loans of a Class by the Borrower
shall be made for account of the Lenders of such Class pro rata in accordance
with the amounts of interest on such Loans of such Class then due and payable to
the respective Lenders.
 
(d)  Sharing of Payments by Lenders.  If any Lender of any Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans, or participations
in LC Disbursements or Swingline Loans, of such Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans,
and participations in LC Disbursements and Swingline Loans, and accrued interest
thereon of such Class then due than the proportion received by any other Lender
of such Class, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans, and participations in LC
Disbursements and Swingline Loans, of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans, and participations
in LC Disbursements and Swingline Loans, of such Class, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with

Amended and Restated Credit Agreement

- 60 -

--------------------------------------------------------------------------------


 
 
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.
 
(e)  Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
 
(f)  Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(e), 2.06(b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)  Replacement of Lenders.  If any Lender requests compensation under Section
2.14, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for account of any Lender pursuant to Section
2.16, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment),


Amended and Restated Credit Agreement

- 61 -

--------------------------------------------------------------------------------




provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
SECTION 2.19.  Incremental Term Loans.
 
(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more additional tranches of term loans (the “Incremental
Term Loans”), provided that at the time of each such request and upon the
effectiveness of each Incremental Facility Amendment and the applicable
Incremental Term Loan, (i) no Default has occurred and is continuing or shall
result therefrom and (ii) the Borrower shall have delivered a certificate of a
Financial Officer to the effect set forth in the preceding clause
(i).  Notwithstanding anything to the contrary herein, the aggregate principal
amount of the Incremental Term Loans shall not exceed $250,000,000.  Each
tranche of Incremental Term Loans shall be in integral multiples of $5,000,000
and be in an aggregate principal amount that is not less than $5,000,000.
 
(b) The Incremental Term Loans (i) shall rank paripassu in right of payment in
respect of the Collateral and with the Revolving Commitments and Syndicated Term
Loans, (ii) for purposes of prepayments, shall be treated the same as the
Syndicated Term Loans and (iii) shall have terms identical to the Syndicated
Term Loans.
 
(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loan.  Any
additional bank, financial institution or other Person (other than an existing
Lender) that elects to extend Incremental Term Loans shall be reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution or other Person, an “Additional Term Lender”) and, if not
already a Term Lender, shall become a Term Lender under this Agreement pursuant
to an amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, such Additional
Term Lender and the Administrative Agent.  No Lender shall be obligated to
provide any Incremental Term Loan, unless it so agrees.  Commitments in respect
of any Incremental Term Loans shall become Commitments under this Agreement.  An
Incremental Facility Amendment may, without the consent of

Amended and Restated Credit Agreement

- 62 -

--------------------------------------------------------------------------------


 
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section (including voting
provisions applicable to the Additional Term Lenders comparable to the
provisions of the second paragraph of Section 9.02(b)).  The effectiveness of
any Incremental Facility Amendment shall be subject to the satisfaction on the
date thereof (each, an “Incremental Facility ClosingDate”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Loans” in Section 4.02 shall be deemed to refer to the
Incremental Facility Closing Date).
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action and, if required, by all necessary shareholder action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each of the other Loan Documents when executed and delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and (d)
except for the Liens created pursuant to the Security Documents, will not


Amended and Restated Credit Agreement

- 63 -

--------------------------------------------------------------------------------




 
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.
 
(a)  Financial Statements.  The Borrower has heretofore delivered to the Lenders
the following financial statements:
 
(i) the audited consolidated statement of assets and liabilities and statements
of operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of and for the fiscal year ended December 31, 2006, reported on
by Deloitte & Touche LLP, independent public accountants, in the form of the
report of the Borrower to the SEC on Form 10-K for such year; and
 
(ii) the unaudited interim consolidated statement of assets and liabilities and
statements of operations, changes in net assets and cash flows of the Borrower
and its Subsidiaries as of and for the three-, six- and nine-month periods
ended, respectively, March 31, 2007, June 30, 2007 and September 30, 2007, in
the form of the report of the Borrower to the SEC on Form 10-Q for such periods,
in each case certified by a Financial Officer of the Borrower.
 
Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject, in the case of such interim statements, to
year-end audit adjustments and the absence of footnotes.
 
(b)  No Material Adverse Change.  Since the date of the most recent Applicable
Financial Statements, there has not been any event, development or circumstance
(herein, a “Material Adverse Change”) that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Borrower’s Portfolio Investments), or (ii) the validity or enforceability of any
of the Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder.
 
SECTION 3.05.  Litigation.
 
(a)  Actions, Suits and Proceedings.  There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
 


Amended and Restated Credit Agreement

- 64 -

--------------------------------------------------------------------------------




 
(b) Disclosed Matters.  Since the Effective Date, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.06. Compliance with Laws and Agreements.  (a)  Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Borrower nor any
of its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.
 
(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (w) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (x) has become subject to
any Environmental Liability, (y) has received notice of any claim with respect
to any Environmental Liability or (z) knows of any basis for any Environmental
Liability.
 
SECTION 3.07.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.08.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.09.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Lenders in connection with the negotiation of the Existing Credit Agreement,
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 


Amended and Restated Credit Agreement

- 65 -

--------------------------------------------------------------------------------




SECTION 3.010.  Investment Company Act; Margin Regulations.
 
(a)  Status as Business Development Company.  The Borrower is a company that has
elected to be regulated as a “business development company” within the meaning
of the Investment Company Act and qualifies as a RIC.
 
(b)  Compliance with Investment Company Act.  The business and other activities
of the Borrower and its Subsidiaries, including the making of the Loans
hereunder, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the Transactions contemplated by the Loan Documents do
not result in a violation or breach in any material respect of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder.
 
(c)  Investment Policies.  The Borrower is in compliance with its Investment
Policies, except to the extent that the failure to so comply could not
reasonably be expected to be material and adverse to the Lenders.
 
(d)  Use of Credit.  Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.
 
SECTION 3.11.  Material Agreements and Liens.
 
(a)  Material Agreements.  As of the Effective Date, Part A of Schedule II is a
complete and correct list of each outstanding credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries, and the aggregate principal or face amount
outstanding or that is, or may become, outstanding under each such arrangement
is correctly described in Part A of Schedule II.
 
(b)  Liens.  As of the Effective Date, Part B of Schedule II is a complete and
correct list of each Lien (other than Permitted Liens) securing outstanding
Indebtedness of any Person covering any property of the Borrower or any of its
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule II.
 
SECTION 3.11.  Subsidiaries and Investments.
 
(a)  Subsidiaries.  As of the Restatement Effective Date, the Borrower has no
Subsidiaries.
 


Amended and Restated Credit Agreement

- 66 -

--------------------------------------------------------------------------------




(b)  Investments.  As of the Effective Date, set forth in Schedule IV is a
complete and correct list of all Investments (other than Investments of the
types referred to in clauses (b), (c) and (d) of Section 6.04) held by the
Borrower or any of its Subsidiaries in any Person and, for each such Investment,
(x) the identity of the Person or Persons holding such Investment and (y) the
nature of such Investment.  Except as disclosed in Schedule IV, as of the
Effective Date each of the Borrower and its Subsidiaries owns, free and clear of
all Liens (other than Liens created pursuant to the Security Documents), all
such Investments.
 
SECTION 3.13.  Properties.
 
(a)  Title Generally.  Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
(b)  Intellectual Property.  Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.14.  Affiliate Agreements.  As of the Restatement Effective Date, the
Borrower has heretofore delivered to each of the Lenders true and complete
copies of each of the Affiliate Agreements (including and schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder).  As of the Restatement Effective Date, each of the Affiliate
Agreements is in full force and effect.
 
 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01.  Restatement Effective Date.  The effectiveness of this Agreement
and of the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder shall not become effective until the date on
which the Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance (or such
condition shall have been waived in accordance with Section 9.02):
 
(a)  Executed Counterparts.  From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
 


Amended and Restated Credit Agreement

- 67 -

--------------------------------------------------------------------------------




             transmission of a signed signature page to this Agreement) that
such party has signed a counterpart of this Agreement.
 
(b)  Opinion of Counsel to the Borrower.  A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Restatement Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel for the
Borrower in form and substance reasonably acceptable to the Administrative Agent
(and the Borrower hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent).
 
(c)  Corporate Documents.  Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(d)  Officer’s Certificate.  A certificate, dated the Restatement Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in the lettered
clauses of the first sentence of Section 4.02.
 
(e)  Liens.  Results of a recent lien search in each relevant jurisdiction with
respect to the Borrower, confirming the priority of the Liens in favor of the
Collateral Agent created pursuant to the Security Documents and revealing no
liens on any of the assets of the Borrower or its Subsidiaries except for liens
permitted under Section 6.02.
 
(f)  Collateral and Guarantee Requirement.  The Collateral and Guarantee
Requirement shall have been satisfied on the Restatement Effective Date.
 
(g)  Reaffirmation Agreement.  From each party to the Reaffirmation Agreement a
counterpart of the Reaffirmation Agreement signed on behalf of such party.
 
(h)  Other Documents.  Such other documents as the Administrative Agent or any
Lender or special New York counsel to Citibank may reasonably request.
 
The effectiveness of this Agreement and of the obligation of each Lender to make
its initial extension of credit hereunder is also subject to the payment by the
Borrower of such fees as the Borrower shall have agreed to pay to any Lender or
the Administrative Agent in connection herewith, including the reasonable fees
and expenses of Cravath, Swaine & Moore LLP, special New York counsel to
Citibank, in connection with the negotiation, preparation, execution and
delivery of this Agreement, the Loan Documents, the Reaffirmation Agreement and
the extensions of credit hereunder (to the extent that statements for such fees
and expenses have been delivered to the Borrower).
 


Amended and Restated Credit Agreement

- 68 -

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless, in addition to the satisfaction of the conditions set forth
above in this Section, this Agreement shall have been entered into on or prior
to 3:00 p.m. (or such later time as the Administrative Agent may, in its sole
discretion, agree), New York City time, on December 31, 2007.  The
Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:
 
(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
itself qualified by materiality or reference to a Material Adverse Effect, in
which case it shall be true and correct in all respects) on and as of the date
of such Loan or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, or, as to any such representation or warranty
that refers to a specific date, as of such specific date;
 
(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and
 
(c) either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.
 
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full
 


Amended and Restated Credit Agreement

- 69 -

--------------------------------------------------------------------------------




and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)  within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated statement of assets and liabilities and related statements
of operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, provided that the requirements set
forth in this clause (a) may be fulfilled by providing to the Administrative
Agent and the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year;
 
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated statement of assets and
liabilities and related statements of operations, changes in net assets and cash
flows of the Borrower and its Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the statement of
assets and liabilities, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, provided that the requirements
set forth in this clause (b) may be fulfilled by providing to the Lenders the
report of the Borrower to the SEC on Form 10-Q for the applicable quarterly
period;
 
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether the Borrower has knowledge that a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01,
6.02, 6.04, 6.05 and 6.07 and (iii) stating whether any material change in GAAP
as applied by (or in the application of GAAP by) the Borrower has occurred since
the date of the most recent audited financial statements delivered pursuant to
Section 5.01(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
 


Amended and Restated Credit Agreement

- 70 -

--------------------------------------------------------------------------------




(d)  as soon as available and in any event not later than the last Business Day
of the calendar month following each monthly accounting period (ending on the
last day of each calendar month) of the Borrower and its Subsidiaries, a
Borrowing Base Certificate as at the last day of such accounting period;
 
(e)  promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;
 
(f)  promptly upon receipt thereof, copies of all significant reports submitted
by the Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or Board of Directors of the
Borrower;
 
(g)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, as the case may be;
 
(h)  promptly following any request therefor, on and after the effectiveness of
the Pension Act, copies of (i) any documents described in Section 502(k) of the
Code that the Borrower or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan and (ii) any notices described in Section 502(l) of
the Code that the Borrower or any of its ERISA Affiliates may request with
respect to any Plan or Multiemployer Plan, provided that if the Borrower or its
ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Plan or Multiemployer Plan, Borrower
or its ERISA Affiliates shall promptly make a request for such documents or
notices from the such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; and
 
(i)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
 


Amended and Restated Credit Agreement

- 71 -

--------------------------------------------------------------------------------




SECTION 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 


Amended and Restated Credit Agreement

- 72 -

--------------------------------------------------------------------------------




SECTION 5.06. Books and Records; Inspection and Audit Rights.
 
(a)  Books and Records; Inspection Rights.  The Borrower will, and will cause
each of its Subsidiaries to, keep, or cause to be kept, books of record and
account in accordance with GAAP.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
provided that the Borrower or such Subsidiary shall be entitled to have its
representatives and advisors present during any inspection of its books and
records.
 
(b)  Audit Rights.  The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base, all at such
reasonable times and as often as reasonably requested.  The Borrower shall pay
the reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such evaluation or appraisal, provided that
the Borrower shall not be required to pay such fees and expenses for more than
one such evaluation or appraisal during any calendar year unless an Event of
Default has occurred and is continuing at the time of any subsequent evaluation
or appraisal during such calendar year.  The Borrower also agrees to modify or
adjust the computation of the Borrowing Base to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal, provided that if the Borrower demonstrates that such evaluation or
appraisal is incorrect, the Borrower shall be permitted to re-adjust its
computation of the Borrowing Base.
 
SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
applicable provisions of the Investment Company Act and all Environmental Laws,
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Without limiting
the generality of the foregoing, the Borrower will, and will cause its
Subsidiaries to, conduct its business and other activities in compliance in all
material respects with the applicable provisions of the Investment Company Act
(including, without limiting the foregoing, Section 18(a)(1)(A) and any
applicable “asset coverage” maintenance requirement) and any applicable rules,
regulations or orders issued by the SEC thereunder.
 
SECTION 5.08.  Certain Obligations Respecting Subsidiaries; Further Assurances.
 
(a)  New Subsidiaries.  In the event that the Borrower or any of its
Subsidiaries shall form or acquire any new Subsidiary the Borrower will cause
the
 


Amended and Restated Credit Agreement

- 73 -

--------------------------------------------------------------------------------




Collateral and Guarantee Requirement with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Obligor to be
satisfied with respect to such Subsidiary.  If such new Subsidiary (other than a
Financing Subsidiary) is or shall become an Obligor, the Borrower will cause the
entire Collateral and Guarantee Requirement to be satisfied by and with respect
to such Subsidiary.
 
(b)  Further Assurances.  (ii) The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement.  Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time as may be required under any applicable law, or
that the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Obligors.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
 
(i) The Borrower shall provide the Administrative Agent with a copy of any
amendment, supplement or modification to the Portfolio Pricing Practices as soon
as practicable after its adoption and accompanied by a copy of a resolution (if
any) of the Board of Directors of the Borrower that such amendment, supplement
or modification has been approved by the Borrower.
 
SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including the acquisition and funding (either directly or through one
or more wholly-owned Subsidiaries) of secured and unsecured leveraged loans,
mezzanine loans, high-yield securities, convertible securities, preferred stock,
common stock and other Portfolio Investments and as otherwise specified in this
Agreement, provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.  No part of the
proceeds of any Loan will be used in violation of applicable law or, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock.  Margin Stock shall be purchased by the
Obligors only with the proceeds of Indebtedness not directly or indirectly
secured by Margin Stock, or with the proceeds of equity capital of the Borrower.
 
SECTION 5.10.  Status of RIC and BDC.  The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.
 
SECTION 5.11.  Investment Policies.  The Borrower shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.
 


Amended and Restated Credit Agreement

- 74 -

--------------------------------------------------------------------------------




SECTION 5.12.  Portfolio Valuation and Diversification, Etc.
 
(a)  Industry Classification Groups.  For purposes of this Agreement, the
Borrower shall in its reasonable determination assign each Portfolio Investment
to an Industry Classification Group.  To the extent that any Portfolio
Investment is not correlated with the risks of other Portfolio Investments in an
Industry Classification Group established by Moody’s, such Portfolio Investment
may be assigned by the Borrower to the Industry Classification Group that is
most closely correlated to such Portfolio Investment.  In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent and each Lender to create up to three additional industry classification
groups for purposes of this Agreement.
 
(b)  Portfolio Valuation, Etc.
 
(i)  Settlement Date Basis.  Solely for purposes of determining the Borrowing
Base, all determinations of whether an investment is to be included as a
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that to the extent that any investment has not been paid for
in full, only the portion thereof that has been paid for in full and with
respect to which the Borrower has ownership rights in the investment and the
power to transfer rights in the investment shall be included as a Portfolio
Investment.  For the avoidance of doubt, this paragraph (b)(i) is not intended
to require the Borrower to reflect investment transactions on a settlement-date
basis in any financial statements or books of record or other documents required
to be prepared in accordance with GAAP if doing so would cause such financial
statements, books of record or other documents to fail to be in accordance with
GAAP.
 
(ii)  Determination of Values.  The Borrower shall determine the values of its
Portfolio Investments in accordance with its Portfolio Pricing
Practices.  Solely for purposes of determining the Borrowing Base, the Value of
any Portfolio Investment of the Borrower and its Subsidiaries shall be increased
by the net unrealized gain as at the date such Value is determined of any
Hedging Agreement entered into to hedge risks associated with such Portfolio
Investment and reduced by the net unrealized loss as at such date of any such
Hedging Agreement (such net unrealized gain or net unrealized loss, on any date,
to be equal to the aggregate amount receivable or payable under the related
Hedging Agreement if the same were terminated on such date).
 
(A)  Unquoted Investments—External Review.  With respect to each Portfolio
Investment for which market quotation(s) are not readily available, the Borrower
shall request an Approved Third-Party Appraiser to assist the Board of Directors
of the Borrower in determining the fair
 


Amended and Restated Credit Agreement

- 75 -

--------------------------------------------------------------------------------




                         market value of such Portfolio Investment, as at the
last day of each fiscal quarter, provided that
 
(x)            the Value of any such Portfolio Investment (i.e., a Portfolio
Investment for which market quotations are not readily available) acquired
during a fiscal quarter shall be deemed to be no more than the cost of such
Portfolio Investment until such time as the fair market value of such Portfolio
Investment is determined in accordance with the foregoing provisions of this
sub-clause (A) as at the last day of such fiscal quarter or, as applicable,
fiscal year;
 
(y)            notwithstanding the foregoing, the Board of Directors of the
Borrower may determine the fair market value of any such Portfolio Investment
(i.e., a Portfolio Investment for which market quotation(s) are not readily
available) in accordance with the Portfolio Pricing Practices (and without the
assistance of an Approved Third-Party Appraiser), provided that for purposes of
calculating the Borrowing Base:
 
(i) the combined aggregate Value of all First-Tier Non-Appraised Portfolio
Investments and Second-Tier Non-Appraised Portfolio Investments shall not at any
time exceed 10% of the Borrowing Base, and the Borrowing Base shall be reduced
to the extent such combined aggregate Value would otherwise exceed 10% of the
Borrowing Base;
 
(ii) the aggregate Value of all Second-Tier Non-Appraised Portfolio Investments
shall not at any time exceed 5% of the Borrowing Base, and the Borrowing Base
shall be reduced to the extent such aggregate Value would otherwise exceed 5% of
the Borrowing Base; and
 
(iii) the Value of any Disqualified Non-Appraised Portfolio Investment shall be
deemed to be zero.
 
(B)  Internal Review.  The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that adversely affect the
value of the Portfolio Investments.  If the value of any Portfolio Investment as
most recently determined by the Borrower pursuant to this Section 5.12(b)(ii)(B)
is lower than the value of such Portfolio Investment as most recently determined
pursuant to Section 5.12(b)(ii)(A), such lower value shall be deemed to be the
“Value” of such Portfolio Investment for purposes hereof;
 


Amended and Restated Credit Agreement

- 76 -

--------------------------------------------------------------------------------




(C)  Failure to Determine Values.  If the Borrower shall fail to determine the
value of any Portfolio Investment for which market quotation(s) are not readily
available as at any date pursuant to the requirements of the foregoing
sub-clauses (A) or (B), then the “Value” of such Portfolio Investment as at such
date shall be deemed to be zero.
 
For purposes of the foregoing, the following terms have the following meanings:
 
“Non-Appraised Portfolio Investment” means, with respect to any fiscal quarter,
any Portfolio Investment for which market quotation(s) are not readily available
and for which the fair market value thereof was determined by the Board of
Directors as at the last day of such fiscal quarter without the assistance of an
Approved Third-Party Appraiser.
 
“First-Tier Non-Appraised Portfolio Investment” means any Non-Appraised
Portfolio Investment from and after the end of the first full fiscal quarter
following the later of (i) the end of the most recent fiscal quarter as of which
the fair market value of such investment was determined with the assistance of
an Approved Third Party Appraiser and (ii) the end of the fiscal quarter in
which such investment was first included as a Portfolio Investment, other than a
Second-Tier Non-Appraised Portfolio Investment or a Disqualified Non-Appraised
Portfolio Investment.
 
“Second-Tier Non-Appraised Portfolio Investment” means any Non-Appraised
Portfolio Investment from and after the end of the second full fiscal quarter
following the later of (i) the end of the most recent fiscal quarter as of which
the fair market value of such investment was determined with the assistance of
an Approved Third Party Appraiser and (ii) the end of the fiscal quarter in
which such investment was first included as a Portfolio Investment.
 
“Disqualified Non-Appraised Portfolio Investment” means any Non-Appraised
Portfolio Investment from and after the end of the fourth full fiscal quarter
following the later of (i) the end of the most recent fiscal quarter as of which
the fair market value of such investment was determined with the assistance of
an Approved Third Party Appraiser and (ii) the end of the fiscal quarter in
which such investment was first included as a Portfolio Investment.
 
The determination of whether any Portfolio Investment is a Non-Appraised
Portfolio Investment, First-Tier Non-Appraised Portfolio Investment, Second-Tier
Non-Appraised Portfolio Investment or Disqualified Non-Appraised Portfolio
Investment as at the last day of any fiscal quarter shall be effective as at
such last day and continue in effect to but excluding the last day of the next
fiscal quarter.  Such determination need not be made until on or prior to the
date upon which the financial statements for such fiscal quarter are delivered
or required to be delivered, whichever is earlier, pursuant to Section 5.01(a)
or (b), as applicable.
 
Notwithstanding the foregoing, determinations as to whether a Non-Appraised
Portfolio Investment held as of the date hereof is a First-Tier Non-Appraised
Portfolio Investment,
 


Amended and Restated Credit Agreement

- 77 -

--------------------------------------------------------------------------------




a Second-Tier Non-Appraised Portfolio Investment or a Disqualified Non-Appraised
Portfolio Investment, shall, with respect to clause (ii) of each such
definition, be calculated with respect to the fiscal quarter in which such
investment was first acquired by the Borrower.
 
(c)  Diversification Requirements.  The Borrower will, and will cause its
Subsidiaries (other than Financing Subsidiaries that are exempt from the
provisions of the Code applicable to RIC’s), subject to applicable grace periods
set forth in the Code, to comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RIC’s.
 
SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates of the Value of each Portfolio Investment
(excluding any cash held by the Administrative Agent pursuant to Section 2.05(k)
or Section 2.10(g)), provided that:
 
(a)  the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities, in accordance with GAAP, that exceeds 10% of Shareholders’
Equity of the Borrower (which, for purposes of this calculation shall exclude
the aggregate amount of investments in, and advances to, Financing Subsidiaries)
shall be 50% of the Advance Rate otherwise applicable;
 
(b)  the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities, exceeding 20% of Shareholders’ Equity of the Borrower (which,
for purposes of this calculation shall exclude the aggregate amount of
investments in, and advances to, Financing Subsidiaries) shall be 0%;
 
(c)  the portion of the Borrowing Base attributable to common equity, warrants
and Non-Performing Portfolio Investments shall not exceed 30% of the Covered
Debt Amount and the Borrowing Base shall be reduced to the extent such portion
would otherwise exceed 30% of the Covered Debt Amount;
 
(d)  the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
20% of Shareholders’ Equity of the Borrower (which for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 0%, provided that, with respect to the
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent, such 20% figure
shall be increased to 30% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 30% of the Shareholders’
Equity shall the Advance Rate applicable to such excess Value be 0%;
 


Amended and Restated Credit Agreement

- 78 -

--------------------------------------------------------------------------------




(e)  no Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent, and then only for so
long as such Portfolio Investment continues to be Delivered as contemplated
therein; and
 
(f)  to the extent that more than one Advance Rate is applicable to any
particular Portfolio Investment, the Borrower may apply the highest of such
Advance Rates to the Value of such Portfolio Investment for purposes of
determining the Borrowing Base.
 
As used herein, the following terms have the following meanings:
 
“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) and (c), the following percentages with respect
to such Portfolio Investment:
 
Portfolio Investment
 
Quoted
 
Unquoted
 
     Cash, Cash Equivalents and
     Short-Term U.S. Government Securities
100%
n.a.
     Long-Term U.S. Government Securities
95%
n.a.
     Other Short-Term Securities
92%
n.a.
     Performing First Lien Bank Loans
90%
80% 
     Performing Second Lien Bank Loans
80%
70%
     Performing Unsecured Bank Loans
75%
65%
     Performing Cash Pay High Yield Securities
70%
60%
     Performing Cash Pay Mezzanine Investments
65%
55%
     Performing Non-Cash Pay High Yield Securities
60%
50%
     Performing Non-Cash Pay Mezzanine Investments
55%
45%
     Non-Performing First Lien Bank Loans
65%
55%
     Non-Performing Second Lien Bank Loans
55%
45%
     Non-Performing Unsecured Bank Loans
50%
40%
     Non-Performing High Yield Securities
50%
40%
     Non-Performing Mezzanine Investments
50%
40%
     Performing Common Equity
50%
40%
     Non-Performing Common Equity
25%
0%

 
“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a syndicated loan or credit facility.
 
“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.
 


Amended and Restated Credit Agreement

- 79 -

--------------------------------------------------------------------------------




“Cash” has the meaning assigned to such term in Section 1.01.
 
“Cash Equivalents” has the meaning assigned to such term in Section 1.01.
 
“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.
 
“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.
 
“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.
 
“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same issuer.
 
“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.
 
“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.
 
“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.
 
“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.
 
“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.
 
“Non-Performing Unsecured Bank Loans” are Unsecured Bank Loans, other than
Performing Unsecured Bank Loans.
 
“Other Short-Term Securities” means debt Securities maturing within one year
from the date of acquisition and having, at such date of acquisition a credit
rating of at least A-2 from S&P or at least P-2 from Moody’s, in each case that
are not Cash Equivalents or Short-Term U.S. Government Securities.
 


Amended and Restated Credit Agreement

- 80 -

--------------------------------------------------------------------------------




“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.
 
“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
 
“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
 
“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.
 
“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.
 
“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.
 
“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.
 
“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.
 
“Performing Unsecured Bank Loans” means Unsecured Bank Loans which are
Performing.
 
“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.
 
“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.
 


Amended and Restated Credit Agreement

- 81 -

--------------------------------------------------------------------------------




“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.
 
“Securities Act” means the United States Securities Act of 1933, as amended.
 
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.
 
“U.S. Government Securities” has the meaning assigned to such term in Section
1.01.
 
“Unsecured Bank Loan” means a Bank Loan other than a First Lien Bank Loan or a
second Lien Bank Loan.
 
“Value” means, with respect to any Portfolio Investment, the value as determined
pursuant to Section 5.12(b)(ii).
 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.  Indebtedness.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) Indebtedness created hereunder;
 
(b) Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness in
an aggregate amount that (i) taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Section 6.07(b) and (ii) in the case of Secured Longer-Term Indebtedness,
taken together with Indebtedness permitted under clauses (a) and (g) of this
Section 6.01 does not exceed the Borrowing Base;
 
(c) Other Permitted Indebtedness;
 


Amended and Restated Credit Agreement

- 82 -

--------------------------------------------------------------------------------




(d) Indebtedness of Financing Subsidiaries;
 
(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;
 
(f) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;
 
(g) Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness in
an aggregate amount (determined at the time of the incurrence of such
Indebtedness) not exceeding 5% of Shareholders’ Equity and that (i) taken
together with other then-outstanding Indebtedness, does not exceed the amount
required to comply with the provisions of Section 6.07(b) and (ii) taken
together with Indebtedness permitted under clause (a), and Secured Longer-Term
Indebtedness permitted under clause (b), of this Section 6.01, does not exceed
the Borrowing Base; and
 
(h) obligations (including Guarantees) in respect of Standard Securitization
Undertakings.
 
SECTION 6.02.  Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
 
(a) any Lien on any property or asset of the Borrower existing on the Effective
Date and set forth in Part B of Schedule II, provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 
(b) Liens created pursuant to the Security Documents;
 
(c) Liens securing obligations of Financing Subsidiaries;
 
(d) Liens on Special Equity Interests included in the Portfolio Investments of
the Borrower but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01;
 
(e) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding $10,000,000 at any one time outstanding (which may cover
Portfolio Investments, but only to the extent released from the Lien in favor of
the Collateral Agent in accordance with the requirements of Section 10.03 of the
Guarantee and Security Agreement), so long as at the time thereof the aggregate
amount of Indebtedness permitted under clauses (a), (b) and
 


Amended and Restated Credit Agreement

- 83 -

--------------------------------------------------------------------------------




             (g) of Section 6.01, does not exceed the lesser of (i) the
Borrowing Base and (ii) the amount required to comply with the provisions of
Section 6.07(b); and
 
(f) Permitted Liens.
 
SECTION 6.03.  Fundamental Changes.  The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries) to, liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution).  The Borrower
will not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or acquire any business or property from, or capital stock of, or
be a party to any acquisition of, any Person, except for purchases or
acquisitions of Portfolio Investments and other assets in the normal course of
the day-to-day business activities of the Borrower and its Subsidiaries and not
in violation of the terms and conditions of this Agreement or any other Loan
Document.  The Borrower will not, nor will it permit any of its Subsidiaries
(other than Financing Subsidiaries) to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its assets, whether now owned or hereafter acquired, but excluding (x) assets
sold or disposed of in the ordinary course of business (including to make
expenditures of cash and dispositions of investments in connection with exits
and work-outs in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries) and (y) subject to the provisions of clause (d)
below, Portfolio Investments (to the extent not otherwise included in clause (x)
of this Section).
 
Notwithstanding the foregoing provisions of this Section:
 
(a)  any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that (i) at the
time thereof and after giving effect thereto, no Default shall have occurred or
be continuing, (ii) if any such transaction shall be between a Subsidiary
Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned Subsidiary
Guarantor shall be the continuing or surviving corporation and (iii) if any such
transaction shall be between the Borrower and a Subsidiary Guarantor, the
Borrower shall be the continuing or surviving corporation;
 
(b)  any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;
 
(c)  the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;
 
(d)  the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments to a Financing Subsidiary so long as (i) after giving effect to such
release (and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount
 


Amended and Restated Credit Agreement

- 84 -

--------------------------------------------------------------------------------




does not exceed the Borrowing Base and the Borrower delivers a certificate of a
Financial Officer to such effect to the Administrative Agent and (ii) either (x)
the amount of any excess availability under the Borrowing Base immediately prior
to such release is not diminished as a result of such release or (y) the
Borrowing Base immediately after giving effect to such release is at least 110%
of the Covered Debt Amount;
 
(e)  the Borrower or any Subsidiary may merge or consolidate with any other
Person so long as at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing and provided that (i) if any such
transaction shall be between the Borrower and another Person, the Borrower shall
be the continuing or surviving corporation, (ii) if any such transaction shall
be between a wholly-owned Subsidiary Guarantor and another Person (other than
the Borrower), a wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation and (iii) if any such transaction shall be between a
Subsidiary Guarantor and another Person (other than the Borrower or a
wholly-owned Subsidiary Guarantor), a Subsidiary Guarantor shall be the
continuing or surviving corporation; and
 
(f)  the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $10,000,000 in any fiscal year.
 
SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:
 
(a)  operating deposit accounts with banks;
 
(b)  Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;
 
(c)  Hedging Agreements entered into in the ordinary course of the Borrower’s
and its Subsidiaries’ financial planning and not for speculative purposes;
 
(d)  Portfolio Investments by the Borrower and its Subsidiaries to the extent
such Portfolio Investments are permitted under the provisions of the Investment
Company Act applicable to business development companies and the Borrower’s
Investment Policies;
 
(e)  Investments in Financing Subsidiaries; and
 
(f)  additional Investments acquired, made, entered into or held after the
Effective Date up to but not exceeding $10,000,000 in the aggregate.
 
For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the
 


Amended and Restated Credit Agreement

- 85 -

--------------------------------------------------------------------------------




aggregate fair market value of property, loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment minus (B)
the aggregate amount of dividends, distributions or other payments received in
cash in respect of such Investment, provided that in no event shall the
aggregate amount of such Investment be deemed to be less than zero; the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.
 
SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that the Borrower may declare and
pay:
 
(a)  dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;
 
(b)  dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is estimated in good faith
by the Borrower to be required to (i) reduce to zero for such taxable year or
for the previous taxable year, its investment company taxable income (within the
meaning of section 852(b)(2) of the Code), and reduce to zero the tax imposed by
section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year imposed by section 4982 of the Code;
 
(c)  dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:
 
         (i)         no Default shall have occurred and be continuing; and
 
         (ii)        the aggregate amount of Restricted Payments made during any
taxable year of the Borrower after the Effective Date under this clause (c)
shall not exceed the sum of (x) an amount equal to 10% of the taxable income of
the Borrower for such taxable year determined under section 852(b)(2) of the
Code, but without regard to subparagraphs (A), (B) or (D) thereof, minus (y) the
amount, if any, by which dividends and distributions made during such taxable
year pursuant to the foregoing clause (b) (whether in respect of such taxable
year or the previous taxable year) based upon the Borrower’s estimate of taxable
income exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year.
 
(d)  other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default shall have
 


Amended and Restated Credit Agreement

- 86 -

--------------------------------------------------------------------------------




occurred and be continuing and (ii) on the date of such other Restricted Payment
the Borrower delivers to the Administrative Agent and each Lender a Borrowing
Base Certificate as at such date demonstrating compliance with subclause (x)
after giving effect to such Restricted Payment.  For purposes of preparing such
Borrowing Base Certificate, (A) the fair market value of Portfolio Investments
for which market quotations are readily available shall be the most recent
quotation available for such Portfolio Investment and (B) the fair market value
of Portfolio Investments for which market quotations are not readily available
shall be the Value set forth in the Borrowing Base Certificate most recently
delivered by the Borrower to the Administrative Agent and the Lenders pursuant
to Section 5.01(d), provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this subclause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Portfolio Investment.
 
Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.
 
SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
that prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property.
 
SECTION 6.07.  Certain Financial Covenants.
 
(a)   Minimum Shareholders’ Equity.  The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 40% of the total assets of the Borrower and its Subsidiaries as
at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) $350,724,952 plus 25% of
the net proceeds of the sale of Equity Interests by the Borrower and its
Subsidiaries after the Restatement Effective Date.
 
(b)   Asset Coverage Ratio.  The Borrower will not permit the Asset Coverage
Ratio to be less than 2.00 to 1 at any time.
 
(c)   Liquidity Test.  The Borrower will not permit the aggregate Value of the
Portfolio Investments that can be converted to Cash in fewer than 10 Business
Days without more than a 5% change in price (as determined by the Borrower in
its reasonable discretion) to be less than 10% of the Covered Debt Amount for
more than 30 Business Days during any period when the Adjusted Covered Debt
Balance is greater than 90% of the Adjusted Borrowing Base.
 


Amended and Restated Credit Agreement

- 87 -

--------------------------------------------------------------------------------




SECTION 6.08.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any material transactions with
any of its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its Subsidiaries not involving any other
Affiliate, (c) Restricted Payments permitted by Section 6.05, (d) the
transactions provided in the Affiliate Agreements, (e) transactions described on
Schedule V, (f) any Investment that results in the creation of an Affiliate and
(g) Permitted Board-Approved Affiliate Transactions.
 
SECTION 6.09.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries to, engage to any material extent in any business other than
in accordance with its Investment Policies.
 
SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any agreement, instrument, deed or lease which prohibits or limits the
ability of any Obligor to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents; (b) covenants in documents creating
Liens permitted by Section 6.02 prohibiting further Liens on the assets
encumbered thereby; (c) customary restrictions contained in leases not subject
to a waiver; and (d) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor secure the Loans
or any Hedging Agreement.
 
SECTION 6.11.  Modifications of Longer-Term Documents.  Without the prior
consent of the Administrative Agent (with the approval of the Required Lenders),
the Borrower will not consent to any modification, supplement or waiver of:
 
(a) any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Secured Longer-Term Secured Indebtedness” and
“Unsecured Longer-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless (i) in the case of Secured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Secured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Secured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Secured Shorter-Term Indebtedness” for all purposes of this Agreement) and (ii)
in the case of Unsecured Longer-Term Indebtedness,
 


Amended and Restated Credit Agreement

- 88 -

--------------------------------------------------------------------------------




such Indebtedness would have been permitted to be incurred as Unsecured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement) or
 
(b)  any material provision of any of the Affiliate Agreements (other than any
Permitted Board-Approved Affiliate Transaction), unless such modification,
supplement or waiver is not less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties.
 
SECTION 6.12.  Payments of Longer-Term Indebtedness.  The Borrower will not, nor
will it permit any of its Subsidiaries (other than Financing Subsidiaries) to,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness (other
than the refinancing of Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness with Indebtedness permitted under Section 6.01), except
for (a) regularly scheduled payments, prepayments or redemptions of principal
and interest in respect thereof required pursuant to the instruments evidencing
such Indebtedness, or (b) payments and prepayments of Secured Longer-Term
Indebtedness required to comply with requirements of Section 2.10(c).
 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur and be
continuing:
 
(a) the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (in the case of clause (e) below, subject to
applicable cure periods), whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.09(a) on the
Commitment Termination Date;
 
(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;
 


Amended and Restated Credit Agreement

- 89 -

--------------------------------------------------------------------------------




(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with the Existing Credit
Agreement, this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with the
Existing Credit Agreement, this Agreement or any other Loan Document or any
amendment or modification hereof or thereof, shall prove to have been incorrect
when made or deemed made in any material respect;
 
(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Section 5.08(a) or in Article VI or any Obligor shall default in
the performance of any of its obligations contained in Section 7 of the
Guarantee and Security Agreement or (ii) Sections 5.01(e) and (f) or 5.02 and
such failure shall continue unremedied for a period of five or more days after
notice thereof by the Administrative Agent (given at the request of any Lender)
to the Borrower;
 
(e)  a Borrowing Base Deficiency shall occur and continue unremedied for a
period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to Section
5.01(e), provided that it shall not be an Event of Default hereunder if the
Borrower shall present the Administrative Agent with a plan reasonably feasible
in the opinion of the Administrative Agent (with the approval of the Required
Lenders) to enable such Borrowing Base Deficiency to be cured within 30 Business
Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), so long as such Borrowing Base Deficiency
is cured within such 30-Business Day period;
 
(f)  the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d) or (e) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower, provided that no Event of Default shall
exist as a result of the Borrower’s failure to deliver copies of the reports
described in Section 5.01(f) to the Administrative Agent or any Lender if (i)
the Borrower’s independent public accountants require, as a condition to the
Administrative Agent’s or such Lender’s receipt of such reports, that the
Administrative Agent and/or such Lender execute a release, indemnification or
similar agreement and (ii) the Administrative Agent or such Lender refuse to
execute such agreement;
 
(g)  the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
 


Amended and Restated Credit Agreement

- 90 -

--------------------------------------------------------------------------------




(h)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this clause (h) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(i)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;
 
(j)     the Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(k)  the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(l)     one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;
 
(m)   an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 


Amended and Restated Credit Agreement

- 91 -

--------------------------------------------------------------------------------




(n)  a Change in Control shall occur;
 
(o)  BlackRock Kelso Capital Advisors shall cease to be the investment advisor
for the Borrower;
 
(p)  BlackRock Kelso Capital Advisors shall cease to be the sole manager of
Holding, provided that it shall not be an Event of Default hereunder if it is
succeeded by a Permitted Manager;
 
(q)  the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments having an aggregate Value in excess of 5% of the
aggregate Value of all Portfolio Investments, not be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Collateral Agent, free and clear of
all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); or
 
(r)     except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Borrower;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (i) or (j) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
 
In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon, provided that the obligation to
deposit such cash shall become effective
 


Amended and Restated Credit Agreement

- 92 -

--------------------------------------------------------------------------------




immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (i) or (j) of this Article.
 
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or
 


Amended and Restated Credit Agreement

- 93 -

--------------------------------------------------------------------------------




therein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
 


Amended and Restated Credit Agreement

- 94 -

--------------------------------------------------------------------------------




Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented.
 
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Notices; Electronic Communications.
 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(i) if to the Borrower, to it at 40 East 52nd Street, New York, New York 10022,
Attention of Chief Financial Officer, (Telecopy No. (212) 810-5801; Telephone
No. (212) 810-5800);
 
(ii) if to the Administrative Agent, to Citibank, N.A., 2 Penns Way, New Castle,
Delaware 19720, Attention of David Foster (Telecopy No. (212) 994-0961;
Telephone No. (302) 894-6142; e-mail david.g.foster@citigroup.com);
 


Amended and Restated Credit Agreement

- 95 -

--------------------------------------------------------------------------------




(iii) if to the Issuing Bank, to Citibank, N.A., 2 Penns Way, New Castle,
Delaware 19720, Attention of David Foster (Telecopy No. (212) 994-0961;
Telephone No. (302) 894-6142; e-mail david.g.foster@citigroup.com);
 
(iv) if to the Swingline Lender with respect to Swingline Loans denominated in
Dollars, to Citibank, N.A., 2 Penns Way, New Castle, Delaware 19720, Attention
of David Foster (Telecopy No. (212) 994-0961; Telephone No. (302) 894-6142;
e-mail david.g.foster@citigroup.com); and
 
(v) if to the Swingline Lender with respect to Swingline Loans denominated in
Foreign Currencies, to Citibank International plc; 5th Floor, Citigroup Centre;
Canada Square, Canary Wharf; London E14 5LB; United Kingdom; Attention
of  Howard Batson (Telecopy No. 01144 20 8636 3824; Telephone No. 01144 20 7500
4245); and
 
(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of
receipt.  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)  Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Section
2.06 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes and except as provided in
paragraph (c) below with respect to notices to the Administrative Agent, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), provided that if such notice or
other communication is not sent during normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient , and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in foregoing clause (i) of notification that such notice or
communication is
 


Amended and Restated Credit Agreement

- 96 -

--------------------------------------------------------------------------------




available and identifying the website address therefor.  Unless a Lender or the
Issuing Bank has notified the Administrative Agent that it is incapable of
receiving notices by electronic communication, each Lender and the Issuing Bank
agree to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s or the Issuing Bank’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
that the foregoing notice may be sent to such e-mail address.
 
(c)  Communications to the Administrative Agent.  The Borrower hereby agrees
that it will provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement or the Existing Credit Agreement, (iii)
provides notices of any Default of Event of Default, or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.  In addition, the Borrower agrees to provide the
Communications to the Administrative Agent in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.  The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).
 
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
 


Amended and Restated Credit Agreement

- 97 -

--------------------------------------------------------------------------------




BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Nothing herein shall prejudice the right of the
Administrative Agent, the Issuing Bank or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
 
SECTION 9.02.  Waivers; Amendments.
 
(a)  No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
 
(b)  Amendments to this Agreement.  Other than as otherwise set forth in Section
2.19, neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall:
 
(i) increase the Commitment of any Lender without the written consent of such
Lender,
 
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,
 


Amended and Restated Credit Agreement

- 98 -

--------------------------------------------------------------------------------




(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,
 
(iv) change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments, or making of disbursements, required thereby without
the written consent of each Lender affected thereby,
 
(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender affected thereby, or
 
(vi) change Section 2.08(e)(iii) without the written consent of each Lender
affected thereby;
 
providedfurther that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure, unused Revolving Commitments and the aggregate
principal amount of outstanding Term Loans will be required (A) for any adverse
change affecting the provisions of this Agreement relating to the Borrowing Base
(including the definitions used therein), or the provisions of Section 5.12(c),
and (B) for any release of any material portion of the Collateral other than for
fair value or as otherwise permitted hereunder or under the other Loan
Documents.
 
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.
 
If any Lender has failed to consent to a proposed amendment, waiver, or
modification which pursuant to the terms of paragraph (b) of this Section
requires the consent of such Lender affected (such Lender, a “Non-Consenting
Lender”) and with respect to which the Required Lenders shall have granted their
consent, the Borrower shall have the right to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its obligations under this
Agreement (including all of its Commitments, Loans and LC Exposure at the time
owing to such Non-Consenting Lender) to one or more assignees reasonably
acceptable to the Administrative Agent and the Issuing Bank, provided that (i)
all obligations with respect to such assigned


Amended and Restated Credit Agreement

- 99 -

--------------------------------------------------------------------------------




Commitments, Loans and LC Exposure being replaced shall be paid in full to such
Non Consenting Lender concurrently with such assignment and (ii) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon.  In connection with any such assignment, subparagraphs (C) and (D) of
Section 9.04(b)(ii), the first sentence of Section 9.04(b)(iii) and paragraphs
(c) and (d) of Section 9.04 shall apply.
 
(c)  Amendments to Security Documents.  No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding any such increase pursuant to Revolving Commitment Increases under
Section 2.08(e) to an aggregate amount not greater than $1,000,000,000 or
Incremental Term Loans under Section 2.19 to an aggregate amount not greater
than $250,000,000 except pursuant to an agreement or agreements in writing
entered into by the Borrower, and by the Collateral Agent with the consent of
the Required Lenders, provided that, (i) without the written consent of each
Lender, no such agreement shall release all or substantially all of the Obligors
from their respective obligations under the Security Documents and (ii) without
the written consent of each Lender, no such agreement shall release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby, or release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, except that no such consent shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee And
Security Agreement, to release any Lien covering property (and to release any
such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Arrangers and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including
 


Amended and Restated Credit Agreement

- 100 -

--------------------------------------------------------------------------------




its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof and (iv)
and all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein.
 
(d)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (other than Taxes or Other Taxes which
shall only be indemnified by the Borrower to the extent provided in Section
2.16), including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or (iv) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or the Subsidiaries, provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the willful misconduct or gross negligence of such Indemnitee
or (ii) a claim brought by the Borrower or any Obligor against such Indemnitee
for breach in bad faith of such Indemnitee’s obligations under this Agreement or
the other Loan Documents, if the Borrower or such Obligor has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
 
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.
 
(c)  Reimbursement by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the
 


Amended and Restated Credit Agreement

- 101 -

--------------------------------------------------------------------------------




applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon (i) in the case of unpaid amounts
owing to the Administrative Agent, such Lender’s share of the aggregate
Revolving Credit Exposures, outstanding Term Loans and unused Commitments at
such time and (ii) in the case of unpaid amounts owing to the Issuing Bank or
the Swingline Lender, such Lender’s share of the aggregate Revolving Credit
Exposure and unused Revolving Commitments at such time.
 
(d)  Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
 
(e)  Payments.  All amounts due under this Section shall be payable promptly
after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.
 
(a)  Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)  Assignments by Lenders.
 
(i)   Assignments Generally.  Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans and LC Exposure at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
 


Amended and Restated Credit Agreement

- 102 -

--------------------------------------------------------------------------------




(A)            the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender or an Affiliate of a Lender or, if an
Event of Default has occurred and is continuing, any other assignee;
 
                         (B)            the Administrative Agent, provided that
no consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Term Loan to a Lender or an Affiliate of a Lender; and
 
                         (C)            each of the Issuing Bank and the
Swingline Lender, provided that no consent of either the Issuing Bank or the
Swingline Lender shall be required for an assignment of all or any portion of a
Term Loan.
 
(ii)              Certain Conditions to Assignments.  Assignments shall be
subject to the following additional conditions:
 
                         (A)            except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans and LC Exposure of a Class,
the amount of the Commitment or Loans and LC Exposure of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S. $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
                         (B)            each partial assignment of any Class of
Commitments or Loans and LC Exposure shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of such Class of Commitments, Loans and LC Exposure;
 
                         (C)            the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption in
substantially the form of Exhibit A hereto, together with a processing and
recordation fee of U.S. $3,500 (which fee shall not be payable in connection
with an assignment to a Lender or to an Affiliate of a Lender or an Approved
Fund), for which the Borrower and the Guarantors shall not be obligated; and
 
                         (D)            the assignee, if it shall not already be
a Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(iii)            Effectiveness of Assignments.  Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s
 


Amended and Restated Credit Agreement

- 103 -

--------------------------------------------------------------------------------




rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03 with respect to facts and circumstances occurring prior to
the effective date of such assignment).  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
(c)  Maintenance of Registers by Administrative Agent.  The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”).  The entries in the
Registers shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each Person whose name is recorded in the
Registers pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Registers shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)  Acceptance of Assignments by Administrative Agent.  Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(e)  Special Purposes Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make,
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof, (iii)
the rights of any such SPC shall be derivative of the rights of the Granting
Lender, and such SPC shall be subject to all of the restrictions upon the
Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.14 (or any other increased costs protection provision),
2.15 or 2.16.  Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the
 


Amended and Restated Credit Agreement

- 104 -

--------------------------------------------------------------------------------




SPC, the Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.
 
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement, provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC.  In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder), provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.
 
(f)  Participations.  Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans and LC Disbursements owing to it),
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (g) of this
Section, the Borrower
 


Amended and Restated Credit Agreement

- 105 -

--------------------------------------------------------------------------------




agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(d) as though it were a Lender hereunder.
 
(g)  Limitations on Rights of Participants.  A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and such
Participant agrees, for the benefit of the Borrower, to comply with paragraphs
(e) and (f) of Section 2.16 as though it were a Lender and in the case of a
Participant claiming exemption for portfolio interest under Section 871(h) or
881(c) of the Code, the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under applicable laws and regulations.
 
(h)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
 
(i)  No Assignments to the Borrower or Affiliates.  Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The
 


Amended and Restated Credit Agreement

- 106 -

--------------------------------------------------------------------------------




provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
(b)  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender,
 


Amended and Restated Credit Agreement

- 107 -

--------------------------------------------------------------------------------




 irrespective of whether or not such Lender shall have made any demand under
this Agreement and although such obligations may be unmatured.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Etc.
 
(a)  Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b)  Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
 
(c)  Waiver of Venue.  The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)  Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR
 


Amended and Restated Credit Agreement

- 108 -

--------------------------------------------------------------------------------




OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “EntitledPerson”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.
 
SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.13.  Treatment of Certain Information; Confidentiality.
 
(a)  Treatment of Certain Information.  The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information
 


Amended and Restated Credit Agreement

- 109 -

--------------------------------------------------------------------------------




delivered to such Lender by the Borrower and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a Lender
hereunder.  Such authorization shall survive the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
 
(b)  Confidentiality.  Each of the Administrative Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(y) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, (i) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Agreement customarily found in
such publications, (j) to a Person that is an investor or prospective investor
in a Securitization (as defined below) that agrees that its access to
information regarding the Borrower and the Loans is solely for purposes of
evaluating an investment in such Securitization, (k) to a Person that is a
trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization, or (l) to a nationally
recognized rating agency that requires access to information regarding the Loan
Parties, the Loans and Loan Documents in connection with ratings issued with
respect to a Securitization.  For purposes of this Section, “Securitization”
means a public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans or the Loan
Documents.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a
 


Amended and Restated Credit Agreement

- 110 -

--------------------------------------------------------------------------------




 nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 9.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.
 
SECTION 9.15.  Existing Credit Agreement; Effectiveness of Amendment and
Restatement; No Novation.  Until this Agreement becomes effective in accordance
with the terms provided herein, the Existing Credit Agreement shall remain in
full force and effect and shall not affected hereby.  After the Restatement
Effective Date, all obligations of the Borrower under the Existing Credit
Agreement shall become obligations of the Borrower hereunder and the provisions
of the Existing Credit Agreement shall be superseded by the provisions
hereof.  This Agreement shall not extinguish the Loans outstanding under the
Existing Credit Agreement.  Nothing herein contained shall be construed as a
substitution or novation of the Loans outstanding under the Existing Credit
Agreement, which shall remain outstanding after the Restatement Effective Date
as modified hereby.  Notwithstanding any provision of this Agreement, the
provisions of Sections 2.14, 2.15, 2.16 and 9.03 of the Existing Credit
Agreement as in effect immediately prior to the Restatement Effective Date will
continue to be effective as to all matters arising out of or in any way related
to facts or events existing or occurring prior to the Restatement Effective
Date.
 
[Remainder of page intentionally left blank]


Amended and Restated Credit Agreement

- 111 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the day and year first above
written.

 

 
BLACKROCK KELSO CAPITAL CORPORATION,
 
 
     By:
/s/ Michael Lazar
   
Name: Michael Lazar
   
  Title: Chief Operating Officer

 
 
 
 
Amended and Restated Credit Agreement


--------------------------------------------------------------------------------


 
 
 
 
                                                                                         LENDERS:
 
 

 
CITIBANK, N.A., individually and as Administrative Agent,

 
   By:
/s/ Maureen P. Maroney
   
Name: Maureen P. Maroney
   
Title: Authorized Signatory
             
JPMORGAN CHASE BANK, N.A., INDIVIDUALLY AND AS SYNDICATION AGENT,

 
   By:
/s/ Richard J. Poworoznek
   
Name: Richard J. Poworoznek
   
Executive Director
             
WACHOVIA BANK, NATIONAL ASSOCIATION, INDIVIDUALLY AND AS DOCUMENTATION AGENT,

 
   By:
/s/ Kimberley Shaffer
   
Name: Kimberley Shaffer
   
Managing Director
             
MERRILL LYNCH CAPITAL CORPORATION,

 
   By:
/s/ John C. Rowland
   
Name: John C. Rowland
   
Vice President
             
BEAR STEARNS CORPORATE LENDING INC.,

 
   By:
/s/ Stephen G. O’Keefe
   
Name: Stephen G. O’Keefe
   
Authorized Signatory

 



--------------------------------------------------------------------------------







 
UBS LOAN FINANCE LLC,

 
   By:
/s/ David B. Julie
   
Name: David B. Julie
   
Title: Associate Director
       
   By:
/s/ Marie A. Haddad
   
Name: Marie A. Haddad
   
Title: Associate Director
                   
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

 
   By:
/s/ Jay Chall
   
Name: Jay Chall
   
Title: Director
 
   By:
/s/ Markus Frenzen
   
Name: Markus Frenzen
   
Title: Assistant Vice President
                   
KBC BANK N.V.,

 
   By:
/s/ Wei-Chun Wang
   
Name: Wei-Chun Wang
   
Title: Assistant Vice President
 
   By:
/s/ Sandra T. Johnson
   
Name: Sandra T. Johnson
   
Title: First Vice President
             
NATIXIS, NEW YORK BRANCH,

 
   By:
/s/ Raymond D. Meyer
   
Name: Raymond D. Meyer
   
Title: Director
 
   By:
/s/ Lily Cheung
   
Name: Lily Cheung
   
Title: Director

 
 

